Exhibit 10.02

 

CONFIDENTIAL

 

 

 

 

 

 

 

 

 



 

 

 

AMENDED AND RESTATED SHAREHOLDERS’ AGREEMENT

by and among

TOTAL ENERGIES NOUVELLES ACTIVITES USA,

AMYRIS, INC.

and

TOTAL AMYRIS BIOSOLUTIONS B.V.

Dated as of March 21, 2016

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONFIDENTIAL



TABLE OF CONTENTS

Page

Article I
DEFINITIONS   Section 1.01.   Certain Defined Terms 2 Section
1.02.   Definitions 8 Section 1.03.   Interpretation and Rules of Construction
10     Article II
ORGANIZATION AND RELATED MATTERS   Section 2.01.   Purpose 11 Section
2.02.   Licenses 11     Article III
CORPORATE GOVERNANCE   Section 3.01.   Power of the Management Board 11 Section
3.02.   Managing Directors 11 Section 3.03.   Removal 14 Section
3.04.   Vacancies 14 Section 3.05.   Covenant to Vote 14 Section 3.06.   Lead
Directors 15 Section 3.07.   Auditors 15 Section 3.08.   Management Board
Committees 15 Section 3.09.   Action by the Management Board 16 Section
3.10.   Action by the Shareholders 18 Section 3.11.   Approval of Five Year
Plan; Approval of Budget 21 Section 3.12.   Officers 21 Section
3.13.   Subsidiaries 23 Section 3.14.   Fiscal Year 23 Article IV
JVCO FUNDING   Section 4.01.   Funding Principles 23 Section 4.02.   Carry by
TENA USA 23 Section 4.03.   Additional Capital Contributions by the Shareholders
25 Section 4.04.   Shareholder Loans 27 Section 4.05.   Funding Defaults 28
Section 4.06.   Participation Rights on Third Party Financing 29

 

 -i-

CONFIDENTIAL



 

Article V
DISTRIBUTIONS   Section 5.01.   General 30 Section 5.02.   Distributions 30
Section 5.03.   Tax Distributions 31     Article VI
RESTRICTIONS ON TRANSFER and Share pledges   Section 6.01.   General 31 Section
6.02.   New Shareholders 31 Section 6.03.   Recognition of Transfer 31 Section
6.04.   Lock-up Period 31 Section 6.05.   Rights of First Refusal 31 Section
6.06.   Tag-Along Rights 34 Section 6.07.   Permitted Transferees 37 Section
6.08.   Registration Rights 37     Article VII
ADDITIONAL AGREEMENTS   Section 7.01.   Information to be Provided to
Shareholders 37 Section 7.02.   Access to Information 38 Section
7.03.   Confidential Information 39 Section 7.04.   Compliance with Laws 40
Section 7.05.   Other Covenants 42 Section 7.06.   Services Agreements 44
Section 7.07.   Secondment 44 Section 7.08.   Liabilities 44 Section
7.09.   Transactions Between JVCO and the Shareholders or their Affiliates 44  
  Article VIII
Right to Acquire Brazil Business   Section 8.01.   Exercise of Right 45 Section
8.02.   Execution of Acquisition Transaction 45 If the Brazil Jet Business
Assets are being acquired by JVCO hereunder, each of the Parties shall use its
reasonable best efforts to take, or cause to be taken, all appropriate action,
and to do, or cause to be done, all things necessary, proper or advisable under
applicable laws to consummate and make effective any such transfer of the Brazil
Jet Business Assets to JVCO, including, without limitation, using reasonable
best efforts to obtain all licenses, permits, consents, approvals,
authorizations, qualifications and orders of the competent governmental
entities. Without limiting the generality of the foregoing, the Parties shall,
when required in order to  

 

 -ii-

CONFIDENTIAL



effect such transfer of the Brazil Jet Business Assets to JVCO, make all
necessary filings, and thereafter make any other required or appropriate
submissions, under any Competition Law and shall supply as promptly as
practicable to the appropriate governmental entity any additional information
and documentary material that may be requested pursuant to any Competition Law
46 Section 8.03.   Dispute over Acquisition Price 46     Article IX
CHANGE OF CONTROL   Section 9.01.   Change of Control Option 48 Section
9.02.   Certain Consequences of an Amyris Change of Control 49 Section
9.03.   Exemption from Transfer Restrictions 49     Article X
REPRESENTATIONS AND WARRANTIES   Section 10.01.   Representations and Warranties
of the Shareholders 49 Section 10.02.   Indemnification 51     Article XI
TERM OF AGREEMENT   Section 11.01.   Duration 51 Section 11.02.   This Agreement
shall 51 Section 11.03.   continue in full force and effect without limit in
time until the earlier of: 51 Section 11.02.   Effects of Termination.
Termination of this Agreement shall be without prejudice to any liability or
obligation in respect of any matters, undertakings or conditions that shall not
have been observed or performed by the relevant Party prior to such termination
51     Article XII
TAX MATTERS   Section 12.01.   [reserved] 51     Article XIII
GENERAL PROVISIONS   Section 13.01.   Conflict 51 Section 13.02.   Further
Action 52 Section 13.03.   Indemnities 52 Section 13.04.   Expenses 53 Section
13.05.   Notices 54 Section 13.06.   Public Announcements 54 Section
13.07.   Severability 55

 

 -iii-

CONFIDENTIAL



Section 13.08.   Entire Agreement 55 Section 13.09.   Assignment 55 Section
13.10.   Third Party Beneficiaries 55 Section 13.11.   Amendment and Waiver 55
Section 13.12.   Governing Law 56 Section 13.13.   Dispute Resolution 56 Section
13.14.   Counterparts 58 Section 13.15.   Specific Performance 58 Section
13.16.   Relationship 58 Section 13.17.   Cumulative Rights 58

 

 

Schedules

Schedule 3.02(a) Managing Directors

 

 

 

 

 

 

 

 

 



 -iv-

CONFIDENTIAL

 

AMENDED AND RESTATED SHAREHOLDERS’ AGREEMENT

 

This AMENDED AND RESTATED SHAREHOLDERS’ AGREEMENT (this “Agreement”), dated as
of March 21, 2016, is by and among Total Energies Nouvelles Activités USA
(formerly known as Total Gas & Power USA, SAS), a société par actions simplifiée
organized under the laws of the Republic of France (“TENA USA”), Amyris, Inc., a
Delaware corporation (“Amyris”), and Total Amyris BioSolutions B.V., a private
company with limited liability incorporated under the laws of the Netherlands
(besloten vennootschap met beperkte aansprakelijkheid) (“JVCO,” and each of TENA
USA, Amyris and JVCO, a “Party” and, collectively, the “Parties”) and amends and
restates the Shareholders’ Agreement among TENA USA, Amyris and JVCO dated as of
December 2, 2013 (the “Original Shareholders’ Agreement”).

 

W I T N E S S E T H:

 

WHEREAS, TENA USA is engaged in industrial, commercial and research and
development projects in the energy industry, and Amyris is an integrated
renewable products company focused on providing sustainable alternatives to a
broad range of petroleum-sourced products used in specialty chemical and
transportation fuel markets worldwide;

 

WHEREAS on November 29, 2013, JVCO was incorporated by way of the execution of a
notarial deed of incorporation which deed of incorporation also included the
articles of association of JVCO (the “Original Articles of Association”);

 

WHEREAS, on or about December 2, 2013, the Parties entered into the Original
Shareholders’ Agreement and Amyris granted an intellectual property license to
JVCO (the “Original Amyris License Agreement”);

 

WHEREAS, at the incorporation of JVCO, Amyris was issued the Share A (as defined
in the Original Articles of Association) and TENA USA was issued the Share B (as
defined in the Original Articles of Association);

 

WHEREAS, by notarial deed of issuance, and in consideration of the license
rights granted by Amyris to JVCO under the Original Amyris License Agreement, at
the incorporation of JVCO, Amyris was issued the Preferred Shares (as defined in
the Original Articles of Association);

 

WHEREAS, TENA USA, Amyris and JVCO now wish to further define their relationship
by executing this Agreement, by amending and restating both the Original
Articles of Association and the Original Amyris License Agreement, by converting
the Share A, Share B and the Preferred Shares into a total of 400 Shares and by
TENA USA purchasing additional Shares from Amyris so that Amyris will hold 100
Shares and TENA USA will hold 300 Shares; and

 

WHEREAS, (i) the Articles of Association set forth various rights and
obligations of the Parties in connection with the formation and operation of
JVCO and (ii) this Agreement sets

 -1- 

CONFIDENTIAL

forth separate and distinct rights and obligations of the Parties in connection
with the operation of JVCO.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereinafter set forth, the receipt and sufficiency of which is hereby
acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:

 

Article I
DEFINITIONS

 

Section 1.01.  Certain Defined Terms. For purposes of this Agreement:

 

(a)                “Accounting Standards” means each of U.S. GAAP and Dutch
GAAP.

 

(b)               “Affiliate” means, with respect to any specified Person, any
other Person (i) that owns or controls, directly or indirectly through one or
more intermediaries, 50% or more of the voting rights of such specified Person;
(ii) of which 50% or more of the voting rights are owned or controlled, directly
or indirectly through one or more intermediaries, by such specified Person; or
(iii) of which 50% or more of the voting rights are owned or controlled,
directly or indirectly through one or more intermediaries, by any Person
contemplated by clause (i); provided, however, that for purposes of this
Agreement (x) no Amyris Associated Entity or any of its Affiliates shall be
considered an Affiliate of Amyris, (y) JVCO shall not be considered an Affiliate
of either Shareholder, and (z) neither Amyris nor any of its Affiliates shall be
considered an Affiliate of TENA USA or any of its Affiliates, even if in each
case a Shareholder acquires ownership or control, directly or indirectly through
one or more intermediaries, of more than 50% of the voting rights of any such
specified Person.

 

(c)                “Amyris Associated Entity” means each of (i) Novvi LLC, a
Delaware limited liability company, and its subsidiaries, (ii) SMA Indústria
Química S.A., a sociedade anônima organized and existing under the laws of
Brazil, and its subsidiaries, and (iii) any other Person created after the date
hereof by Amyris or any of its Affiliates, on the one hand, and any Third Party,
on the other, of which 50% of the voting rights are owned or controlled,
directly or indirectly through one or more intermediaries, by Amyris, and with
respect to which TENA USA has consented to being designated an Amyris Associated
Entity (such consent not to be unreasonably withheld, conditioned or delayed).

 

(d)               “Amyris Change of Control” means the occurrence of any of the
following at any time after the date hereof: (i) the consolidation of Amyris
with, or the merger of Amyris with or into, another “person” (as such term is
used in Rule 13d-3 and Rule 13d-5 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), or the sale, lease, transfer, conveyance or other
disposition, in one or a series of related transactions, of all or substantially
all of the assets of Amyris and its subsidiaries taken as a whole, or the
consolidation of another “person” with, or the merger of another “person” into,
Amyris, other than in each case pursuant to a transaction in which the “persons”
that

 

 -2- 

CONFIDENTIAL

“beneficially owned” (as such term is defined in Rule 13d-3 and Rule 13d-5 under
the Exchange Act), directly or indirectly, the Voting Shares of Amyris
immediately prior to the transaction “beneficially own”, directly or indirectly,
Voting Shares representing at least a majority of the total voting power of all
outstanding classes of voting stock of the surviving or transferee person;
(ii) the adoption by Amyris of a plan relating to the liquidation or dissolution
of Amyris, (iii) the consummation of any transaction (including any merger or
consolidation) the result of which is that any “person” becomes the “beneficial
owner” directly or indirectly, of more than 50% of the Voting Shares of Amyris
(measured by voting power rather than number of shares); or (iv) the first day
on which a majority of the members of the Amyris board of directors does not
consist of Continuing Directors. As used in this definition, “Voting Shares” of
any Person means capital shares or capital stock of such Person which ordinarily
has voting power for the election of directors (or persons performing similar
functions) of such Person, whether at all times or only so long as no senior
class of securities has such voting power by reason of any contingency. As used
in this definition, “Continuing Director” means, as of any date of
determination, any member of the Amyris Board of Directors who (i) was a member
of the Amyris board of directors on July 31, 2012 or (ii) was nominated for
election or elected to the Amyris board of directors with the approval of a
majority of the Continuing Directors who were members of the Amyris board of
directors at the time of such nomination or election and who voted with respect
to such nomination or election; provided that a majority of the members of the
Amyris board of directors voting with respect thereto shall at the time have
been Continuing Directors. Notwithstanding the foregoing, an Amyris Change of
Control shall not be deemed to have occurred in connection with (A) any
acquisition of Amyris by TENA USA (or any of its Affiliates) or (B) any change
in the board of directors of Amyris such that it is no longer composed of a
majority of Continuing Directors if any designee of TENA USA (or any of its
Affiliates) to the board of directors of Amyris approves the nomination or
election of any member of the board of directors of Amyris that is not a
Continuing Director or if TENA USA (or any of its Affiliates) votes any Voting
Shares in favor of the election of any member of the board of directors of
Amyris that is not a Continuing Director.

 

(e)                “Articles of Association” means the amended and restated
articles of association of JVCO, adopted on or about the date of this Agreement,
as amended from time to time after the date hereof.

 

(f)                “Bona Fide Offer” means any bona fide offer by a Third Party
in writing to purchase any of the Shares held by a Shareholder setting forth a
specific purchase price (which shall consist of cash or marketable securities or
a combination thereof) and a closing date of no more than 30 days (which 30-day
period may be extended solely to receive any consent of any governmental
authority that may be required pursuant to the requirements of any Competition
Law in connection with such Bona Fide Offer) after the expiration of the
30-Business Day period set forth in Section 6.05(a)(ii), and shall include an
offer to purchase or otherwise acquire Tag-Along Shares pursuant to
Section 6.06.

 

(g)               “Brazil Jet Business” means the production and
commercialization by Amyris and its Affiliates of Farnesane Jet Products within
Brazil for

 -3- 

CONFIDENTIAL

commercialization solely in Brazil, including the production of Farnesane Jet
Products outside of Brazil for commercialization within Brazil, but excluding
the production of Farnesane Jet Products within Brazil for commercialization
outside of Brazil. However, for purposes of this definition, the
commercialization of Farnesane Jet Products for use in vehicles that begin an
international travel segment within Brazil and conclude such international
travel segment outside of Brazil shall constitute commercialization of such
products within Brazil.

 

(h)               “Brazil Jet Business Assets” means (i) the Brazil Jet
Commercialization Assets; and (ii) if Amyris and JVCO conclude, after a good
faith evaluation promptly following JVCO’s exercise of its acquisition right in
Article VIII below, that it is reasonably feasible to separate such development
and production assets from the rest of the operations and assets of Amyris and
its Affiliates, the development and production assets of Amyris and its
Affiliates exclusively related to the Brazil Jet Business. For clarity, Amyris’s
Brotas manufacturing facility is not a Brazil Jet Business Asset.

 

(i)                 “Brazil Jet Commercialization Assets” means the
commercialization assets of Amyris and its Affiliates exclusively related to the
Brazil Jet Business (e.g., Farnesane Jet Products sales contracts with
airlines).

 

(j)                 “Brazil Jet Commercialization Assets Fair Market Value”
means the amount, determined as of the date JVCO exercises its right to acquire
the Brazil Jet Business in Article VIII below, equal to the fair market value
that a willing buyer would pay a willing seller in an arms’ length transaction
to acquire the Brazil Jet Commercialization Assets, assuming that the Brazil Jet
Commercialization Assets were being sold in a manner designed to maximize the
value of bids, when neither the buyer nor the seller was acting under compulsion
and when both have reasonable knowledge of the relevant facts, which amount
shall be mutually agreed between Amyris and JVCO.

 

(k)               “Business Day” means any day other than (i) Saturday or
Sunday; (ii) any day that is a legal holiday pursuant to the laws of the State
of New York, United States of America, the Republic of France, or the European
part of the Netherlands; or (iii) any day that is a day on which banking
institutions located in New York, New York, United States of America, Paris, the
Republic of France or Amsterdam, the Netherlands, are authorized or required by
law or other governmental action to close.

 

(l)                 “Cause” means the conviction of a Person by a court of
competent jurisdiction of, or a plea by a Person of guilty or no contest to, a
felony or any crime of theft, forgery, fraud, misappropriation or embezzlement,
or the commission of theft, forgery, fraud, willful misconduct, gross
negligence, misappropriation or embezzlement against a Party or an Affiliate
thereof.

 

(m)             “Claim” means with respect to any Person, any and all suits,
sanctions, legal proceedings, claims, assessments, judgments, damages,
penalties, fines, liabilities, demands, reasonable out-of-pocket expenses of
whatever kind (including reasonable attorney’s fees and expenses) and losses
incurred or sustained by or against

 -4- 

CONFIDENTIAL

such Person, but excluding any lost profits or other special, incidental,
indirect, punitive or consequential damages suffered by such Person.

 

(n)               “Code” means the U.S. Internal Revenue Code of 1986, as
amended through the date hereof.

 

(o)               “Collaboration Agreement” means the Technology License,
Development, Research and Collaboration Agreement entered into by Amyris and
Total Gas & Power USA Biotech, Inc. as of June 21, 2010, as amended by the
Second Amendment, and as such agreement may be further amended from time to time
after the date hereof.

 

(p)               “Competition Law” means any applicable laws that are designed
or intended to regulate mergers or other business combinations or that are
designed or intended to prohibit, restrict or regulate actions having the
purpose or effect of monopolization or restraint of trade.

 

(q)               “Consolidated Equity” means the consolidated owners’ equity of
JVCO (as reflected on the most recent consolidated balance sheets of JVCO),
which is equal to shareholders’ equity plus shareholders’ debt, but excluding
any Carry.

 

(r)                 “control” (including the terms “controlled by” and “under
common control with”), with respect to the relationship between or among two or
more Persons, means the possession, directly or indirectly (whether or not as
trustee, personal representative or executor), of the power to direct or cause
the direction of the affairs or management of a Person, whether through the
ownership of voting securities, as trustee, personal representative or executor,
by contract, credit arrangement or otherwise, including the ownership, directly
or indirectly, of securities or ownership interests having the power to elect or
remove a majority of the board of directors or similar body governing the
affairs of such Person.

 

(s)                “Dutch GAAP” means Dutch generally accepted accounting
principles and practices as in effect from time to time and applied consistently
by JVCO throughout the periods involved and consistent with past practice (to
the extent applicable).

 

(t)                 “Executive Officers” means (a) in the case of Amyris, the
Chief Executive Officer of Amyris, and (b) in the case of TENA USA, the
President of TENA USA, or such other senior executive officer of TENA USA or any
of its Affiliates having operational responsibility for the renewable energy and
alternative fuels businesses of TENA USA and its Affiliates.

 

(u)               “Farnesane Jet Products” means a Jet Product that is
farnesane, wherein the isoprenoid is farnesene.

 

(v)               “Financial Statements” means true and complete copies of the
consolidated audited balance sheet of JVCO as of the last day of JVCO’s Fiscal
Year and the related statements of income, retained earnings, shareholders’
equity and cash flows

 -5- 

CONFIDENTIAL

of JVCO for the Fiscal Year then ended, together with all related notes and
schedules thereto, prepared in accordance with the Accounting Standards,
accompanied by the reports thereon of the Auditors.

 

(w)             “Free Cash Flow” for any period means cash flow from operations
of JVCO for such period, including interest, dividends and other distributions
received by JVCO, net of capital expenditures (i.e., purchase of plant, property
and equipment), operating expenses, research and development expenses, tax
liabilities and payments to Third Party creditors, each as set forth on JVCO’s
financial statements for such period, and available for distribution pursuant to
Sections 4.02(d) and 5.02. Free Cash Flow shall be calculated before any
dividends are paid and any payments are made with respect to any outstanding
Shareholder loans and Carry.

 

(x)               “Ground Floor Price” means the investment by Amyris and its
Affiliates into the Brazil Jet Business Assets (excluding the Brazil Jet
Commercialization Assets) from November 2011 through the date the Brazil Jet
Business Assets are contributed to JVCO under Article VIII below, including, but
not limited to, technical development activities undertaken in Brazil,
industrial and supply chain, capital expenditures, working capital, sales and
marketing commitments, negative operating cash flow (i.e., not discounted by any
losses) net of any liabilities of the Brazil Jet Business Assets that are
assumed by JVCO and net of any subsidies provided to the Brazil Jet Business
Assets that are not subject to any repayment or claw-back obligation retained by
Amyris, which amount shall be mutually agreed to between Amyris and JVCO.

 

(y)               “Jet Product” means one or more fermentation produced
isoprenoid(s) that may or may not be hydrogenated or hydroprocessed, which when
blended with petroleum-derived jet fuel, meet the ASTM D 1655 specification or
the equivalent of (or successor to) such standard for use as a jet fuel.

 

(z)                “LIBOR” means the British Bankers Association LIBOR Rate, as
published by Reuters (or such other commercially available source providing
quotations of LIBOR as may be agreed upon in writing by TENA USA and Amyris) at
approximately 11:00 a.m., London time, two Business Days prior to the relevant
date.

 

(aa)            “Lien” means any security interest, pledge, mortgage, lien,
charge, adverse claim of ownership or use, or other encumbrance of any kind
(other than any transfer restrictions imposed under securities laws, or any
options, transfer restrictions or purpose limitations pursuant to the Articles
of Association or this Agreement or the Amyris License Agreement).

 

(bb)           “Lock-up Period” means the period commencing on the date of this
Agreement and ending at 11:59 p.m., Pacific time, on March 1, 2018.

 

(cc)            “Management Board” means the management board of JVCO.

 

(dd)          “Managing Director” means a member of the Management Board.

 

 -6- 

CONFIDENTIAL



(ee)            “Non-Participation Issuance” means any of the following
issuances of Shares by JVCO: (i) Shares issued by JVCO in consideration for the
acquisition (whether by merger or otherwise) by JVCO of shares of capital stock
or assets of any Third Party; (ii) Shares issued by JVCO as a dividend, share
sub-division, stock split, split-up or similar distribution of Shares; and
(iii) Shares or shares of capital stock or options to subscribe for Shares or
shares of capital stock issued pursuant to awards granted to employees, Officers
or consultants of JVCO pursuant to an option plan or other compensation
arrangement (including Shares or shares of capital stock issued upon exercise of
any such options).

 

(ff)             “Permitted Deviations” means the incurrence of expenses (or
commitments therefor) in any quarter that individually or in the aggregate
(i) would not result in an overage of 10% or more from the aggregate capital
expenditures or investments included in the Budget (as finally determined
pursuant to Section 3.11) for such quarter with respect to such capital
expenditure or investment (the “Target Capital Expenditures”), (ii) would not
result in an overage of 10% or more from the aggregate operating expenditures
included in the Budget (as finally determined pursuant to Section 3.11) for such
quarter (the “Target Operating Expenditures”) and (iii) would not result in an
overage of 10% or more from the aggregate other expenditures included in the
Budget (as finally determined pursuant to Section 3.11) for such quarter
(“Target Other Expenditures”); provided, however, that if the total revenue for
any quarter exceeds the targeted revenue for such quarter provided in the
Budget, the aggregate amount of Target Capital Expenditures, Target Operating
Expenditures and Target Other Expenditures for the following quarter may be
increased on a dollar-for-dollar basis by an amount equal to such excess revenue
for purposes of determining the maximum Permitted Deviations for such following
quarter, with the allocation of such excess revenue being allocated among such
target amounts as determined by the Management Board.

 

(gg)           “Person” means any individual, corporation (including any
non-profit corporation), limited liability company, joint stock company, general
partnership, limited partnership, limited liability partnership, joint venture,
estate, trust, firm, governmental entity or other enterprise, association,
organization or entity.

 

(hh)           “Quarterly Financial Statements” means true and complete copies
of the consolidated unaudited balance sheet of JVCO as of the last day of each
fiscal quarter of JVCO and the related consolidated statements of income,
retained earnings, shareholders’ equity and cash flows of JVCO for each such
fiscal quarter, together with all related notes and schedules thereto, prepared
in accordance with the Accounting Standards (except for the absence of footnotes
and for normal year-end adjustments).

 

(ii)               “Share” means a share in the capital of JVCO.

 

(jj)               “Shareholder” means a holder of one or more Shares.

 

(kk)           “TENA USA License Agreements” means the license or licenses to be
granted to JVCO by TENA USA as described in Section 9 and Exhibit B of the
Second Amendment to the Collaboration Agreement, dated July 30, 2012, between
TENA USA

 -7- 

CONFIDENTIAL

and Amyris, as amended on April 1, 2015, and as subsequently amended from
time-to-time (the “Second Amendment”).

 

(ll)               “Third Party” means any of: (x) with respect to any
Shareholder, any Person (including, in the case of Amyris, any Amyris Associated
Entity) other than (i) such Shareholder’s Permitted Transferees or Affiliates,
or (ii) JVCO, and (y) with respect to JVCO, any Person other than (i) any
Affiliate of JVCO, or (ii) any Shareholder or any of such Shareholder’s
Permitted Transferees or Affiliates.

 

(mm)       “Transfer” means the voluntary or involuntary sale, assignment,
transfer (by gift or otherwise), conveyance, grant of a participation interest,
pledge or grant of a Lien (except to another Shareholder) or other disposition
or conveyance of legal or beneficial interest, directly or indirectly, whether
in one transaction or in a series of related transactions.

 

(nn)           “U.S. GAAP” means United States generally accepted accounting
principles and practices as in effect from time to time and applied consistently
by JVCO throughout the periods involved and consistent with past practice (to
the extent applicable).

 

Section 1.02.  Definitions. The following terms have the meanings set forth in
the Sections set forth below:

 

 

Definition Section Acceptance Notice 4.06(b) Action 13.03(a) Activities 7.04(a)
Additional Capital 4.03(a) Additional Capital Notice Period 4.03(b) Advisor
4.03(c) Advisor’s Report 4.03(c) Aggregate Carry Amount 4.02(a) Agreement
Preamble Amyris Preamble Amyris Directors 3.02(h) Amyris License Agreement
2.02(a) Anti-Corruption Laws 7.04(a)

Appraiser

Appraiser’s Report

Audit Committee

8.03(a)

8.03(b)

3.08(b)

Associates 7.04(a) Auditors 3.07 Board Approval 3.09(a) Budget 3.11(b) Buyer
6.06(a)(i) Carry 4.02(a) Carry Lender 4.02(b) 

 

 -8- 

CONFIDENTIAL



 

Carry Notice 4.02(a)

Cash Option Amount

Chief Executive Officer

8.02

3.12(a)(i)

Chief Financial Officer 3.12(a)(ii) COC Party 9.01(a) Confidential Information
7.03(a)

Continuing Director

Covered Person

1.01(d)

13.03(a)

Default Offerees 6.05(c) Default Purchase 4.05(a) Defaulting Offeree 6.05(c)
Defaulting Shareholder 4.05(a) Dispute 13.13(a) Electronic Delivery 13.14
Eligible Shareholder 4.06(a) Excess Transfer Shares 6.05(b)

Exchange Act

Fair Value

1.01(d)

4.03(c)

Fiscal Year 3.14 Five Year Plan 3.11(a) Funding Default 4.05(a) Funding Default
Loan 4.05(a) HSE 7.04(d) ICC Rules 13.13(c)(i) Indemnified Party 10.02
Indemnifying Party 10.02 Independent Accounting Firm 8.03(a) Issuance Notice
4.06(a) JVCO Preamble Lead Director 3.06(a) Losses 13.03(a) Non-COC Party
9.01(a) Non-Defaulting Shareholder 4.05(a) Offering Shareholder 6.05(a)(i)
Offeror 6.05(a)(i) Officers 3.12(a)(iii) Opinion Period 4.03(c)

Option Exercise Notice

Option Price

Participation Exercise Period

8.01

8.02

4.06(a)

Party or Parties Preamble Permitted Transferee 6.07 Pro Rata Share 4.06(a)
Reference Laws 7.04(a)

Report Period

Representatives

8.03(b)

7.03(a)

 

 -9- 

CONFIDENTIAL



 

Right of First Refusal Notice 6.05(a)(i)

Second Amendment

Secondment Agreement

1.01(kk)

7.07

Securities 4.06(a) Services Agreement 7.06 Shareholder Offerees 6.05(a)(i) Share
Price 4.03(c) Subsidiary 3.13 Shareholder Approval 3.10(b) Tag-Along Notice
6.06(a)(ii) Tag-Along Offerees 6.06(a)(i) Tag-Along Shares 6.06(a)(i) Target
Capital Expenditures 1.01(ee) Target Operating Expenditures 1.01(ee) Target
Other Expenditures 1.01(ee) TENA USA Preamble TENA USA Directors 3.02(g)
Transfer Default Shares 6.05(c) Transfer Offer 6.05(a)(i) Transfer Offerees
6.05(a)(i) Transfer Shares 6.05(a)(i)

Transferor

Voting Shares

6.06(a)(i)

1.01(d)

 

Section 1.03.      Interpretation and Rules of Construction.

 

(a) The headings contained in this Agreement, in any Exhibit or Schedule, and in
the table of contents to this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement. All
Schedules or Exhibits annexed hereto or referred to herein are hereby
incorporated in and made a part of this Agreement as if set forth in full
herein.

 

(b)               In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by all Parties, and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any provisions of this
Agreement.

 

(c)                The definitions of the terms herein shall apply equally to
the singular and the plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “shall” shall be
construed to have the same meaning and effect as the word “will.” Unless the
context requires otherwise (i) any definition of or reference to any contract,
instrument or other document shall be construed as referring to such contract,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or otherwise set forth in such document);

 -10- 

CONFIDENTIAL

(ii) any reference herein to any Person shall be construed to include the
Person’s successors and permitted assigns; (iii) the words “herein,” “hereof,”
“hereunder” and words of similar import shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof; (iv) ”day”
shall mean calendar day, unless “Business Day” is expressly used; and (v) all
references to Articles, Sections, Schedules or Exhibits shall be construed to
refer to Articles, Sections, Schedules or Exhibits of this Agreement. The terms
“dollars” and “$” shall mean United States dollars. The word “or” is used in the
inclusive sense of “and/or.” The terms “or,” “any” and “either” are not
exclusive.

 

Article II
ORGANIZATION AND RELATED MATTERS

 

Section 2.01.      Purpose. The purpose of JVCO is to develop, produce and
commercialize jet fuels under the Amyris License Agreement and conduct any and
all activities related thereto.

 

Section 2.02.      Licenses.

 

(a)                On or about the date of this Agreement, Amyris and JVCO have
executed an Amended and Restated Jet Fuel License Agreement (the “Amyris License
Agreement”) in place of the Original Amyris License Agreement.

 

(b)               Promptly upon (i) a request from JVCO, in the case of the
licenses described in Section 9.A (hydrogenation) or 9.B (certification) of the
Second Amendment, or (ii) the adoption of the initial Five Year Plan, in the
case of the license described in the last paragraph of Exhibit B to the Second
Amendment, TENA USA and JVCO shall enter into the relevant TENA USA License
Agreement(s), as otherwise provided in the Second Amendment.

 

(c)                No Party grants any licenses, express or implied, to any
other Party hereunder. The only license grants to JVCO or any other Party (or
any of their respective Affiliates) are those set forth (i) in the Amyris
License Agreement or (ii) other separate written agreements that may be entered
into between or among the applicable Parties after the date hereof.

 

Article III
CORPORATE GOVERNANCE

 

 

Section 3.01.  Power of the Management Board. The Management Board shall have
the power and authority to manage, control and operate JVCO as set forth in the
Articles of Association.

 

Section 3.02.  Managing Directors.

 

(a)                The Management Board shall consist of six Managing Directors.
As of the date of this Agreement, the members of the Management Board are set
forth on

 

 -11- 

CONFIDENTIAL



Schedule 3.02(a). Subject to the provisions of this Article III, each Managing
Director shall hold such office until he or she is removed or otherwise vacates
such office.

 

(b)               The number of Managing Directors may not be increased or
decreased. For so long as the Management Board consists of six Managing
Directors, TENA USA and Amyris shall be entitled to designate one Managing
Director for each one-sixth of the capital stock of JVCO owned by such
Shareholder or its Affiliates and Permitted Transferees (with fractional amounts
below one-half of the capital stock of JVCO that do not equal an increment of
one-sixth being rounded up to the next one-sixth increment, and fractional
amounts above one-half of the capital stock of JVCO that do not equal an
increment of one-sixth being rounded down to the next one-sixth increment). As
long as either TENA USA or Amyris, together with their respective Affiliates and
Permitted Transferees, own more than two-sixths of the capital stock of JVCO,
such Shareholder shall be entitled to designate three Managing Directors, as
long as such Shareholder, and its Affiliates and Permitted Transferees, own more
than one-sixth of the capital stock of JVCO, such Shareholder shall be entitled
to designate two Managing Directors, and as long as any such Shareholder, and
its Affiliates and Permitted Transferees, own either (x) at least 10% of the
capital stock of JVCO (without rounding up as described above), or (y) the
second largest percentage of capital stock of JVCO, such Party shall be entitled
to designate one Managing Director. If either TENA USA or Amyris, and together
with their respective Affiliates and Permitted Transferees, does not own either
(I) at least 10% of the capital stock of JVCO (without rounding up as described
above) or (II) the second largest percentage of capital stock of JVCO, such
Shareholder shall not be entitled to designate any Managing Directors. Upon the
written request of Amyris or TENA USA to appoint any Managing Director that it
is entitled to designate pursuant to this Agreement, each of Amyris and TENA USA
shall, and shall cause their Affiliates and Permitted Transferees to, vote,
consent in writing and take or cause to be taken all other actions necessary to
appoint such Managing Director.

 

(c)                If the aggregate ownership of the capital stock of JVCO by
either TENA USA or Amyris and their respective Affiliates and Permitted
Transferees at any time equals or exceeds five-sixths, then the other
Shareholder shall promptly (and in any event within five Business Days) cause
one of its designated Managing Directors to resign from the Management Board and
the vacancy on the Management Board shall be filled by a fifth Managing Director
designated by the Shareholder owning (together with its Affiliates and Permitted
Transferees) five-sixths of the capital stock of JVCO. The same procedure shall
apply if either TENA USA or Amyris and their respective Affiliates and Permitted
Transferees is no longer entitled to designate a Managing Director pursuant to
Section 3.02(b). Notwithstanding the foregoing, if a Shareholder that has been
required to cause a Managing Director to resign from the Management Board
pursuant to the procedure above increases its ownership of the capital stock of
JVCO by it and its Affiliates and Permitted Transferees such that it is entitled
to designate a Managing Director pursuant to Section 3.02(b) (or increases it
such that it is entitled to Designate more than one Managing Director, as the
case may be), then the other Shareholder shall promptly cause one (or more, as
the case may be) Managing Directors to resign from the Management Board and the
vacancy (or vacancies, as the case may be) on the

 



 -12- 

CONFIDENTIAL

 

Management Board shall be filled by a Managing Director designated by the
Shareholder increasing its ownership of capital stock of JVCO.

 

(d)               Each Managing Director may consider the best interests of the
Shareholder that appointed such Managing Director to the Management Board in
making any determination as a Managing Director.

 

(e)                To the extent that the laws of the Netherlands do not provide
otherwise, any Managing Director that becomes aware of any opportunity relevant
to the Company (including opportunities in countries in which the Company is or
is intended to be active), then such Managing Director shall be free to inform
the Shareholder that appointed him of such opportunity and such Shareholder
shall be free to proceed with such opportunity on its own with such opportunity
at its sole cost, risk and expense, and it shall be under no obligation to
notify, or otherwise offer to engage with, the Company, in respect of such
opportunity.

 

(f)                Each Shareholder shall pay the reasonable out of pocket costs
and expenses incurred by each Managing Director selected by such Shareholder in
connection with attending the meetings of the Management Board and any committee
thereof; provided, however, that JVCO shall pay the reasonable out of pocket
costs and expenses incurred by each Managing Director in connection with
attending any meetings of the Management Board and any committee thereof held in
the Netherlands. Except as otherwise provided in the immediately preceding
sentence or elsewhere in this Agreement, the Managing Directors shall not be
compensated for their services as members of the Management Board.

 

(g)               TENA USA will indemnify and hold harmless Amyris from and
against any tax consequences to Amyris that are caused by or result from the
country of residence (other than the Netherlands) of any of the Managing
Directors designated by TENA USA under this Section 3.02 (the “TENA Directors”),
including any taxes due in the country of residence of any such TENA Directors
if other than the Netherlands; provided, that such indemnity shall not be
applicable to the extent any such tax consequences are caused by or result from
any business that JVCO, Amyris or any of their respective Affiliates may conduct
in, or any other contacts JVCO, Amyris or any of their respective Affiliates may
have with, the country of residence of any such TENA Directors.

 

(h)               Amyris will indemnify and hold harmless TENA USA from and
against any tax consequences to TENA USA that are caused by or result from the
country of residence (other than the Netherlands) of any of the Managing
Directors designated by Amyris under this Section 3.02 (the “Amyris Directors”),
including any taxes due in the country of residence of any such Amyris Directors
if other than the Netherlands; provided, that such indemnity shall not be
applicable to the extent any such tax consequences are caused by or result from
any business that JVCO, TENA USA or any of their respective Affiliates may
conduct in, or any other contacts JVCO, TENA USA or any of their respective
Affiliates may have with, the country of residence of any such Amyris Directors.

 

 -13- 

CONFIDENTIAL



Section 3.03.  Removal.

 

(a)                Upon the written request of Amyris or TENA USA to remove a
Managing Director that it is entitled to designate pursuant to this Agreement or
the Articles of Association (whether or not for Cause), the Shareholders shall,
and shall cause their Affiliates and Permitted Transferees to, vote, consent in
writing and take or cause to be taken all actions necessary to remove such
Managing Director. Except pursuant to this Section 3.03, no Shareholder shall,
and no Shareholder shall permit any of its Affiliates and Permitted Transferees,
to, vote, consent in writing or take any other action to cause the removal
without Cause of any Managing Director that such Shareholder (or its Affiliates
and Permitted Transferees) did not designate pursuant to Section 3.02.

 

(b)               Notwithstanding the foregoing, each Shareholder hereby agrees
that any Managing Director designated pursuant to this Agreement or the Articles
of Association shall be removed for Cause upon the written request of another
Shareholder and upon such other Shareholder establishing that Cause exists and
the Shareholders shall vote, consent in writing and take, or cause to be taken,
all actions necessary to remove such Managing Director.

 

(c)                Notwithstanding the foregoing, the removal of a Managing
Director with or without Cause in no way eliminates, reduces or otherwise
modifies the respective rights of Amyris and TENA USA pursuant to Section 3.02
and Section 3.04 and the Articles of Association to designate a replacement or
successor or the respective obligations of the Shareholders pursuant to
Section 3.04(b) or Section 3.05 with respect thereto.

 

Section 3.04.  Vacancies.

 

(a)                In the event that a vacancy is created on the Management
Board at any time by reason of the death, disability, retirement, resignation or
removal (with or without Cause) of any Managing Director, a replacement Managing
Director to fill such vacancy shall be designated in accordance with the
Articles of Association and Section 3.02.

 

(b)               Notwithstanding any other provision in this Agreement, any
individual designated pursuant to this Section 3.04 by a Shareholder may not
previously have been a Managing Director who was removed from the Management
Board for Cause.

 

Section 3.05.  Covenant to Vote.

 

(a)                Each Shareholder shall (and shall cause its Affiliates and
Permitted Transferees to) take all actions necessary (i) to call, or cause the
appropriate Officers and Managing Directors of JVCO to call, a general meeting
of Shareholders, and (ii) to vote all Shares controlled, owned or held
beneficially or of record by such Shareholder (or its Affiliates and Permitted
Transferees) at any such general meeting in favor of all actions, and shall (and
shall cause its Affiliates and Permitted Transferees to) take all actions by

 

 

 -14- 

CONFIDENTIAL



written consent in lieu of any such meeting, in each case to effect the intent
of this Article III, including the nomination and election of Managing Directors
designated pursuant to this Article III.

 

(b)               Except as otherwise contemplated hereby, no Shareholder shall
(or shall permit any of its Affiliates and Permitted Transferees to) enter into
any agreements or arrangements of any kind with respect to the voting of any
Shares or deposit any Shares into a voting trust or other similar arrangement.

 

Section 3.06.  Lead Directors.

 

(a)                Each of TENA USA and Amyris shall designate one of their
appointed Managing Directors to be a lead director representative with respect
to such Shareholder (each, a “Lead Director”). Each Lead Director shall be a
senior executive of Amyris or TENA USA, as applicable, and shall be required to
spend an appropriate amount of time directly overseeing and supporting JVCO as
set forth in Section 3.06(b). Either TENA USA or Amyris may designate another
Managing Director as its Lead Director at any time or from time to time. If
either TENA USA or Amyris is only entitled to designate one Managing Director
pursuant to this Agreement, such Managing Director so designated shall be the
Lead Director of such Shareholder.

 

(b)               Each Lead Director shall (i) coordinate with the other
Managing Directors (if any) appointed by such Shareholder; (ii) be responsible
for coordinating the requests from JVCO to the Shareholder appointing such Lead
Director for resources that such Shareholder has agreed to provide pursuant to
this Agreement, the Amyris License Agreement, and the TENA USA License
Agreement; (iii) work with the other Lead Director and the Chief Executive
Officer to resolve issues between Management Board meetings; and (iv) be the
initial point of contact for JVCO information requests made by the Shareholder
designating such Lead Director.

 

Section 3.07.  Auditors. The Parties agree that the outside auditors of JVCO
shall be an independent accounting firm of internationally-recognized reputation
(the “Auditors”).

 

Section 3.08.  Management Board Committees.

 

(a)                From time to time, the Management Board may designate one or
more committees of Managing Directors, including, without limitation, the Audit
Committee. Unless the Management Board otherwise determines by the unanimous
vote of all Managing Directors: (a) each committee shall consist of at least two
Managing Directors appointed by the Management Board; (b) Shareholders, together
with their Affiliates and Permitted Transferees, owning thirty percent (30%) or
more of the outstanding capital stock of JVCO are entitled to be represented on
each such committee by their Managing Directors in proportion to the number of
Managing Directors such Shareholder is entitled to designate to the Management
Board as a percentage of the entire Management Board (with fractional amounts
below one-half of the capital stock of JVCO

 

 -15- 

CONFIDENTIAL



that do not equal an increment of one Managing Director on any such committee
being rounded up, and fractional amounts above one-half of the capital stock of
JVCO that do not equal an increment of one Managing Director on any such
committee being rounded down); and (c) no committee will have any authority to
act for or on behalf of the Management Board or JVCO or to otherwise bind the
Management Board or JVCO, but shall only be empowered to make recommendations to
the Management Board; provided, however, that if Amyris or TENA USA are not
entitled to be represented on a committee pursuant to subsection (b) above, so
long as they are allocated a Managing Director pursuant to Section 3.02, they
shall be entitled to appoint an observer on such committee, who shall be allowed
to attend and participate in each meeting of such committee, and receive all
information provided to the members of the committee, but shall not be allowed
to vote at such meeting. Unless unanimously agreed by all of the Managing
Directors serving on any committee, meetings of any committee shall be subject
to the same notice, attendance, quorum and other procedural requirements as
meetings of the Management Board as provided in Section 3.09. In the event that
any committee is unable to resolve any recommendation on matters that it was
appointed to consider, the committee shall refer such matters to the Management
Board. The Management Board may designate one or more Managing Directors as
alternate members of any committee, who may replace any absent or disqualified
member at any meeting of such committee; provided, however, that, with respect
to Managing Directors designated as alternates, only an Amyris Director may
replace an absent or disqualified committee member that is an Amyris Director,
and only a TENA USA Director may replace an absent or disqualified committee
member that is a TENA USA Director.

 

(b)               At the request of any Shareholder, the Management Board shall
designate an audit committee (the “Audit Committee”) in accordance with
Section 3.09(a). Following its designation, regular meetings of the Audit
Committee shall be held at least quarterly during each Fiscal Year. The purpose
of the Audit Committee shall be, among other things, to: (i) review and
recommend to the Management Board the selection and appointment of the Auditors;
(ii) review and make recommendations to the Management Board regarding the
internal audit functions of JVCO; (iii) review JVCO’s accounting systems; and
(iv) review and recommend to the Management Board the Quarterly Financial
Statements and Financial Statements, and material accounting principles and
practices.

Section 3.09.  Action by the Management Board.

 

(a)                All actions of the Management Board, including,
notwithstanding Article 14.1(b) of the Articles of Association to the contrary,
any proposed action or representation to be undertaken by three (3) Managing
Directors acting jointly, shall require the affirmative vote of at least a
majority of the Managing Directors present or represented at a duly convened
meeting of the Management Board at which a majority of the Managing Directors is
present, or, in lieu of a meeting, by the unanimous written consent of the
Management Board (“Board Approval”). Without limiting the foregoing, each Party
shall not permit JVCO to make, take, enter, cause or permit to occur, commit to,
authorize or approve any of the following without Board Approval:

 

(i)                 the approval and adoption of any Five Year Plan and the
approval and adoption of any amendments to any approved Five Year Plan, or any
material change to the

 

 -16- 

CONFIDENTIAL



nature, scope or scale of the business of JVCO or the manner in which the
business, operations, or other activities of JVCO are conducted from those
contemplated by an approved Five Year Plan;

 

(ii)               the hiring or dismissal of any Officer, subject to
Section 3.12(a);

 

(iii)             subject to Section 3.10(b)(x), in the case of any Budget or
any amendment to an approved Budget that increases the equity or debt funding
requirements of JVCO, or Section 3.10(b)(xxi), in the case of any other Budget
or amendment to an approved Budget, the approval and adoption of the Budget for
any Fiscal Year and any amendments or deviations to an approved Budget, except
for Permitted Deviations;

 

(iv)             subject to Article V, any (A) declaration or payment of any
dividend or other distribution on or in respect of any Shares or the setting
aside a sinking fund for such payment; (B) redemption, purchase or other
acquisition of any Shares or other application of any assets of JVCO thereto;
(C) change in dividend policy of JVCO; or (D) other distributions pursuant to
Article V;

 

(v)               the appointment of and any change in the Auditors or legal
counsel of JVCO;

 

(vi)             any approval, entry into, revocation or material change to or
non-renewal of any insurance policies held by JVCO;

 

(vii)           the establishment of any committees of the Management Board;

 

(viii)         the granting to any Person of any license or sublicense (subject
to the terms of the applicable license agreement) or any other grant of rights,
including any right of enforcement or covenant not to sue, to or under any
patents, know-how, trade secrets, copyrights or other intellectual property;

 

(ix)             the approval of any capital expenditures or acquisitions that
would reasonably be expected to require additional funding (including pursuant
to the Carry);

 

(x)               the determination of which Parties or Third Parties will
conduct Manufacturing activities in whole or in part under a tolling agreement;
and

 

(xi)             all other matters that expressly require Management Board
approval pursuant to this Agreement, the Articles of Association or applicable
law.

 

(b)               The Chief Executive Officer shall be responsible for setting
the Management Board agenda prior to Management Board meetings (which agenda
shall specify in reasonable detail the matters to be discussed at the applicable
Management Board meeting and which shall be delivered to each Managing Director
not later than five (5) Business Days before any regular meeting and concurrent
with the applicable notice for any special meeting).

 

 -17- 

CONFIDENTIAL



(c)                Meetings of the Management Board shall be held at least once
every six (6) months at such place and time as shall be determined by the Chief
Executive Officer (who shall as reasonably feasible accommodate requests with
respect to the locations of each alternate meeting as may be made by Amyris). At
the start of each Fiscal Year, the Chief Executive Officer shall use
commercially reasonable efforts to set the time and place for regular meetings
of the Management Board for such Fiscal Year. Regular meetings of the Management
Board shall be held upon not less than ten (10) Business Days’ prior notice in
writing to each Managing Director; provided, however, that such notice may, as
to a Managing Director, be waived in writing by such Managing Director.

 

(d)               Special meetings of the Management Board may be called by any
two Managing Directors. Special meetings of the Management Board shall be held
upon not less than five (5) Business Days’ prior notice in writing to each
Managing Director, which notice shall state the purpose or purposes for which
such special meeting is being called; provided, however, that such notice may,
as to a Managing Director, be waived in writing by such Managing Director; and
provided, further, that if the nature of the action to be taken is such that
time is of the essence with respect to such action, such emergency special
meeting may be held without such five (5) Business Days’ prior written notice if
at least seventy-two (72) hours prior notice in writing has been given to each
Managing Director, a good faith effort has been made to notify and consult with
each Managing Director regarding such action, and a quorum exists for the taking
of such action.

 

(e)                The Management Board shall use reasonable efforts to schedule
regular and special meetings of the Management Board at such places and times
based on the reasonable availability of the Managing Directors such that all
Managing Directors may participate in all regular and special meetings of the
Board.

 

(f)                At least four (4) of the Managing Directors then in office
must be present or represented by another Managing Director at any meeting of
the Management Board in order to constitute a quorum for the transaction of
business at such meeting. A majority of the Managing Directors present or
represented, whether or not a quorum is present, may adjourn any meeting to
another time and place. In the event that a quorum is not constituted at a duly
called meeting of the Management Board, such meeting shall be adjourned and
postponed and notice of a second call for such meeting shall be sent to all
Managing Directors setting forth a time and place for the reconvening of the
original meeting that is not less than three (3) Business Days nor more than
fifteen (15) days after the date initially set for such meeting. If a quorum is
not present at such reconvened meeting, then such reconvened meeting shall be
adjourned and postponed and notice of a third call for such meeting shall be
sent to all Managing Directors setting forth a time and place for the
reconvening of the original meeting that is not less than three (3) Business
Days nor more than thirty (30) days after the date initially set for such
meeting

 

Section 3.10.  Action by the Shareholders.

 

(a)                No Shareholder or group of Shareholders acting independently
of the Management Board has the power to bind JVCO. A special meeting of the

 

 -18- 

CONFIDENTIAL



Shareholders may be called at any time by a majority of the Management Board,
the Chief Executive Officer or by one or more Shareholders upon not less than
ten Business Days’ prior written notice (which may be electronic) to each
Shareholder, which notice shall state the purpose or purposes for which such
special meeting is being called; provided, however, that such notice may, as to
any Shareholder, be waived in writing by such Shareholder. No business may be
transacted at such special meeting other than the business specified in the
notice to the Shareholders. JVCO shall use reasonable efforts to schedule
meetings of Shareholders at such places and times based on the reasonable
availability of the Shareholders such that all Shareholders may participate in
all meetings of Shareholders. At all meetings of Shareholders of JVCO, the
holders of at least a majority of the Shares entitled to vote thereat, present
in person or by proxy, will be required for and will constitute a quorum for the
transaction of business; provided, however, that a quorum for any meeting at
which the Shareholders will vote on any items requiring Shareholder Approval
pursuant to Section 3.10(b), shall equal holders of at least two-thirds of the
Shares entitled to vote thereat, present in person or by proxy. In the absence
of a quorum, the holders of a majority of the Shares present at the meeting may
only adjourn the meeting from time to time. At any such adjourned meeting at
which a quorum will be present, any business may be transacted that might have
been transacted at the meeting as originally called. Notice of the adjourned
meeting will be given to each Shareholder setting forth a time and place for the
reconvening of the original meeting and observing a notice period of not less
than ten Business Days. In the event of two consecutive duly called special
meetings at which a quorum has not been established, the quorum at the next
special meeting shall be the presence, in person or by proxy, of the holders of
50% or more of the Shares entitled to vote thereat.

 

(b)               JVCO shall not make, take, enter, cause or permit to occur,
commit to, authorize, or approve any of the following, and each Party shall not
permit JVCO to make, take, enter, cause or permit to occur, commit to,
authorize, or approve any of the following without the affirmative vote of the
holders of a majority of the outstanding Shares at a duly convened Shareholder
meeting at which a quorum is present, or, in lieu of a meeting, by the unanimous
written consent of all Shareholders (“Shareholder Approval”) (provided, however,
that the Management Board shall submit for approval each of the below actions to
the Shareholders, and take such actions to implement any such actions which are
approved by the holders of a majority of the outstanding Shares pursuant to this
subsection (b)):

 

(i)                 the incorporation, establishment or acquisition of any
Subsidiary, in accordance with Section 3.13;

 

(ii)               the issuance, including the increase of any share premium, to
any Person of any capital stock of JVCO, or of any Securities, warrants, options
or rights in or to any capital stock of JVCO, including any Additional Capital,
or the redemption, purchase or other acquisition of any capital stock or other
securities of JVCO;

 

(iii)             the subscription for or acquisition of any shares of or any
interest in any Person, or the creation of any Person of which it would be a
stockholder, partner, member or similar participant, including in each case any
subsidiary of JVCO;

 

 -19- 

CONFIDENTIAL



(iv)             any merger, consolidation, share exchange, amalgamation or
similar business combination transaction with or into any other Person;

 

(v)               the increase or decrease of the authorized or issued number of
Shares or the creation (by reclassification or otherwise) of any new class or
series of capital stock of JVCO having rights, preferences or privileges senior
to or on a parity with any outstanding series of Shares;

 

(vi)             in addition to the approval required pursuant to Section 7.09,
any transaction between JVCO, on the one hand, and any Shareholder, any
Affiliate of a Shareholder, or any officer, director, or employee of any
Shareholder or its Affiliates, on the other hand;

 

(vii)           [reserved];

 

(viii)         any voluntary bankruptcy, consent to involuntary bankruptcy,
dissolution, winding-up, merger, liquidation, sale of a portion or all of the
assets (other than the sale of inventory in the ordinary course of business) of
JVCO;

 

(ix)             the entry into any investment or contract by JVCO the
performance of which will entail expenditures to be funded in the form of
capital stock of JVCO or securities convertible into or exercisable or
exchangeable for capital stock of JVCO;

 

(x)               any Budget or any amendment to an approved Budget that
increases the equity or debt funding requirements of JVCO or any subsidiary of
JVCO;

 

(xi)             the engaging in any business outside the scope of JVCO set
forth in this Agreement;

 

(xii)           in addition to the approval required pursuant to Section 13.11,
any modification, amendment or variation of the items listed in this
Section 3.10(b);

 

(xiii)         the acquisition or disposition in any Fiscal Year of assets
(including intellectual property) having a value in excess of the greater of
(A) $5M and (B) 10% of the Consolidated Equity or its equivalent in other
currencies;

 

(xiv)         the extension of credit to any one customer or other debtor in an
amount exceeding the greater of (A) $5M and (B) 10% of the Consolidated Equity
or its equivalent in other currencies;

 

(xv)           the incurrence or borrowing of any indebtedness or any lease
transaction in excess of the greater of (A) $5M and (B) 10% of the Consolidated
Equity or its equivalent in other currencies, other than pursuant to the Carry;

 

(xvi)         the waiver or non-enforcement of any rights for an amount
exceeding the greater of (A) $5M and (B) 10% of the Consolidated Equity or its
equivalent in other currencies that JVCO may have pursuant to any contracts or
agreements, or in respect of any transactions;

 

 -20- 

CONFIDENTIAL



(xvii)       the initiation or settlement of any legal or arbitration
proceedings or dispute with a value reasonably estimated to be in excess of the
greater of (A) $5M and (B) 10% of the Consolidated Equity or its equivalent in
other currencies;

 

(xviii)     the granting of any Lien on a material portion or all of the assets
or capital stock of JVCO, other than pursuant to the Carry;

 

(xix)         the entry into any investment or contract the performance of which
will entail non-equity (including securities convertible into or exercisable or
exchangeable for equity) financed expenditures in excess of the greater of
(A) $5M and (B) 10% of the Consolidated Equity or its equivalent in other
currencies;

 

(xx)           in addition to the approval required pursuant to Section 13.11,
any amendment to or waiver pursuant to this Agreement or the Articles of
Association;

 

(xxi)         any approval of any Budget or amendment to an approved Budget and
any variation which is not a Permitted Deviation; and

 

(xxii)       all other matters that expressly require Shareholder approval
pursuant to this Agreement, the Articles of Association or applicable law.

 

Section 3.11.  Approval of Five Year Plan; Approval of Budget.

 

(a)                Promptly upon the request of a majority of the Shareholders,
the Management Board shall adopt a template and statement of principles to be
followed in connection with the preparation of an initial five year strategic
business plan for JVCO. After the approval of such template and statement of
principles, JVCO shall prepare an initial five year strategic business plan for
JVCO (the “Five Year Plan”), which initial Five Year Plan shall be prepared in a
manner consistent with such approved template and statement of principles.
Within 90 days after the presentation of the Five Year Plan to the Management
Board, the Management Board shall meet to consider adopting the initial Five
Year Plan.

 

(b)               No later than September 15 of each Fiscal Year, the Officers
shall submit to the Management Board a proposed budget for JVCO (including, as
applicable, a capital expenditure budget and an operating budget) for the
following Fiscal Year (a “Budget”), which Budget shall include the equity and
debt funding requirements of JVCO in respect of such Fiscal Year. Within 60 days
after the submission thereof, the Management Board shall meet to discuss such
Budget and shall adopt such Budget, subject to Shareholder Approval. The
adoption and approval of any Budget which includes equity and debt funding
requirements for JVCO does not constitute the agreement or commitment by, or
consent of, any Shareholder to provide, or to any other Shareholder or Third
Party providing, the required equity or debt financing.

 

Section 3.12.  CEO and CFO.

 

(a)                The Management Board shall appoint from its members a Chief
Executive Officer and a Chief Financial Officer. The Chief Executive Officer
shall also



 -21- 

CONFIDENTIAL

 



be the chairperson of the Management Board. Without prejudice to the collective
responsibility of the Management Board as a whole, the Chief Executive Officer
and the Chief Financial Officer are charged with specific parts of the
managerial tasks:

 

(i)                 Chief Executive Officer. The Chief Executive Officer of JVCO
(the “Chief Executive Officer”) is primarily responsible for (a) preparing an
agenda and chairing meetings of the Management Board, (b) ensuring that the
Management Board functions and makes decisions in a collective manner, (c)
ensuring that passed resolutions are in accordance with the strategy that should
lead to the realization of the objectives of JVCO as referred to in Section
2.01, (d) supervising the implementation of passed resolutions and determining
if further consultation with the Management Board on their implementation is
required, (e) consulting on an ad hoc basis with members of the Management Board
regarding their respective tasks, (f) the development and implementation of
JVCO's strategy and objectives and (g) to affix the signature of JVCO to all
deeds, contracts, agreements, conveyances, mortgages, guarantees, leases,
licenses, obligations, bonds, certificates and other papers and instruments in
writing that have been authorized by the Management Board or that, in the
judgment of the Chief Executive Officer, should be executed on behalf of JVCO.
The Chief Executive Officer shall be designated by the Management Board, subject
to a veto right by TENA USA, provided that TENA USA holds at least 40% of the
Shares at the time of the exercise of such veto right.

 

(ii)               Chief Financial Officer. The Chief Financial Officer of JVCO
(the “Chief Financial Officer”) is primarily responsible for (a) formulating and
communicating the JVCO’s financial strategy, (b) overseeing and ensuring the
integrity of JVCO’s accounts, (c) the financial reporting of JVCO and (d)
perform such other duties and have such other powers as are commonly incident to
the office of Chief Financial Officer and of treasurer of JVCO, or as the
Management Board may from time to time prescribe.

 

(iii)             Other Officers. The Management Board may appoint certain other
key officers (together with the Chief Executive Officer and the Chief Financial
Officer, collectively the “Officers”), including a chief technical officer,
chief operating officer and chief marketing officer, to manage JVCO together
with the Management Board. The duties, powers and responsibilities of each such
other officer shall be as determined by the Management Board but may not be
inconsistent with this Article III or superior to the duties, power and
responsibilities of the Chief Executive Officer or the Chief Financial Officer.

 

(b)               The Officers shall conduct the day-to-day business of JVCO
pursuant to such authority as may be delegated to each of them by the Management
Board.

 

(c)                Subject to the Five Year Plan and each Budget, the Officers
shall hire such other employees as they shall deem necessary to operate JVCO,
either directly employed or on a seconded basis in accordance with Section 7.07.

 

(d)               Notwithstanding the foregoing, (i) the removal of any Officer
with or without Cause in no way eliminates, reduces, or otherwise modifies the
rights of TENA USA to veto a replacement or successor pursuant to this
Section 3.12 and (ii) any Officer designated pursuant to this Section 3.12 may
not previously have been an Officer

 

 -22- 

CONFIDENTIAL



who was removed for Cause. No Shareholder shall have any liability to JVCO or to
any other Shareholder or their Affiliates for the actions of an Officer
designated, recommended, approved or not vetoed by such Shareholder.

 

Section 3.13.  Subsidiaries. Subject to Section 3.10(b)(i) hereof, JVCO may form
or acquire any corporation, partnership, limited liability company, joint
venture or other legal entity (each a “Subsidiary”). If 100% of the stock or
other equity interests of a Subsidiary is not held, directly or indirectly, by
JVCO or other Subsidiaries of JVCO, the Parties will negotiate in good faith to
amend this Agreement to address the governance of such new Subsidiary prior to
such formation or acquisition.

 

Section 3.14.  Fiscal Year. JVCO’s fiscal year shall be from January 1st to
December 31st (the “Fiscal Year”) of each year.

 

Article IV
JVCO FUNDING

 

Section 4.01.  Funding Principles.

 

(a)                The Parties acknowledge and agree that, subject to tax and
legal requirements and conditions in the financial markets and in the markets
for JVCO’s products, in order to maximize leverage for projects undertaken by
JVCO, JVCO shall primarily seek to pursue debt from Third Parties that is
non-recourse to the Shareholders to meet their ongoing funding requirements, and
such Third Party debt may be senior to any debt incurred pursuant to
Section 4.02 and Section 4.04 and may be secured by Liens on the assets of JVCO.

 

(b)               It is the intention of the Parties, subject to the governance
provisions included herein and in the Articles of Association, that all funding
requirements of JVCO, to the extent not available from Third Party debt
financing sources pursuant to Section 4.01(a), shall be provided first by TENA
USA as Carry pursuant to Section 4.02, second by Shareholders and their
Affiliates as Shareholder loans pursuant to Section 4.04 (provided, however,
that such financing provided as Carry or Shareholder loans shall not cause JVCO
to have greater than a three to one debt to equity ratio), and third by
Shareholders and their Affiliates as Additional Capital pursuant to Section 4.03
(and then by TENA USA (and its Affiliates) and Amyris (and its Affiliates) in
proportion to their pro rata ownership of the capital stock of JVCO).

 

Section 4.02.  Carry by TENA USA.

 

(a)                At any time and from time to time prior to December 31, 2016,
the Management Board, taking into consideration the funding principles set forth
in Section 4.01, may cause JVCO to provide written notice (a “Carry Notice”) to
TENA USA to procure one or more loans to JVCO (each, a “Carry”) of not more than
$50,000,000 in the aggregate (the “Aggregate Carry Amount”); provided, however,
that in any vote by the Management Board to approve a Carry Notice, and provided
that the Management Board has taken into consideration the funding principles
set forth in Section 4.01, the Managing Directors appointed by TENA USA shall
(i) not vote against

 

 -23- 

CONFIDENTIAL



such approval and (ii) shall be deemed to be present at the meeting if they are
not attending a duly convened Management Board meeting. The Carry Notice shall
include the following information: (i) the amount of Carry to be loaned, (ii) a
statement whether the Carry would be loaned in one tranche or in installments,
and if in installments, the anticipated schedule and conditions of such
installments, including milestones triggering payment, (iii) a certification by
JVCO that the use of proceeds of the Carry is consistent with the limitation for
the use of Carry in accordance with the last sentence of this
Section 4.02(a) and (iv) a statement describing the use of proceeds for the
Carry loan. A Carry may be provided after December 31, 2016 so long as the
applicable Carry Notice was provided prior to December 31, 2016. Any Carry shall
only be loaned to JVCO for purposes of (i) capital expenditures,
(ii) acquisitions approved by the Management Board of Managing Directors per
Section 3.09 for the purpose of making and selling activities undertaken by
JVCO, and (iii) operating expenses and working capital needs of the Company.

 

(b)               Each Carry shall be a loan from TENA USA, an Affiliate of TENA
USA, or a Third Party financial institution arranged and guaranteed in full by
and with full recourse to TENA USA and having the terms set forth in
subsection (c) (each, a “Carry Lender”) to JVCO. Each of the Carry Lender and
JVCO shall negotiate in good faith definitive and customary documentation,
reasonably satisfactory to the Carry Lender and Amyris (on behalf of JVCO), in
respect of each Carry as promptly as practicable following delivery by JVCO of a
Carry Notice and in any event within 90 days.

 

(c)                The material terms of the Carry shall be as follows: (i) the
Carry Lender shall earn interest on the outstanding principal on the Carry at a
rate of 10.0% per annum, computed on the basis of the actual number of days
elapsed; (ii) all unpaid principal, together with any then unpaid and accrued
interest, in respect of all Carry shall be due and payable on December 31, 2020,
unless otherwise agreed by the Parties, whether or not there shall exist
sufficient Free Cash Flow to enable JVCO to make any such payment; (iii) the
principal and interest on the Carry shall be repaid in dollars by wire transfer
of immediately available funds to the Carry Lender; and (iv) all Carry
(including any Carry provided by a Third Party financial institution) shall be
subordinated to any indebtedness with any Third Parties (other than any Carry
provided by a Third Party financial institution) but shall rank senior to other
Shareholder loans. A Carry may provide for a single advance or may permit JVCO
to draw down such Carry through multiple borrowings over a period of time, but
any amounts repaid under a Carry may not be reborrowed as Carry.

 

(d)               For so long as any Carry is outstanding, prior to making any
distributions pursuant to Article V, JVCO shall use an amount equal to 70% of
its Free Cash Flow, to repay the principal of, and interest accruing on, such
Carry (with any such payments being applied first to the payment of interest).

 

(e)                Each Carry shall be secured by (i) a pledge by JVCO of all
assets of JVCO (ii) several (and not joint) guarantees by each Shareholder (and,
in the case of Amyris, its ultimate parent entity, if applicable) in proportion
to such Shareholder’s pro rata ownership of JVCO, which guarantees shall
additionally be secured by a pledge of

 

 -24- 

CONFIDENTIAL



the Shares beneficially owned, directly or indirectly, by such Shareholder (and
its Affiliates and Permitted Transferees). The definitive documentation in
respect of the pledges and guarantees contemplated by this Section 4.02(e) shall
be in customary form, shall be reasonably satisfactory to the Carry Lender and
Amyris (on behalf of JVCO) and shall be negotiated in good faith by the Parties
as promptly as practicable following delivery by JVCO of a Carry Notice and in
any event within 90 days. In the event the Carry Lender is TENA USA or an
Affiliate of TENA USA, the Carry Lender shall have no obligation to enforce any
such guarantee against TENA USA; provided, however, that if Amyris shall make
any payment in respect of any Carry under its guarantee, TENA USA shall make, or
shall be deemed to have made, a payment in respect of such Carry under its
guarantee corresponding to its proportionate equity in JVCO. The guarantees
contemplated by this Section 4.02(e) shall be proportionately adjusted in the
event: (x) a Third Party becomes a Shareholder in JVCO and issues a pro rata
guarantee pursuant to subsection (f), or (y) a Shareholder’s proportionate
equity in JVCO is diluted or increased.

 

(f)                If JVCO issues or sells Shares to a Third Party, or
recognizes the Transfer of any Shares by any Shareholder to a Third Party, and
any portion of the Aggregate Carry Amount has not yet been borrowed by JVCO,
TENA USA shall assign, and such Third Party shall accept the assignment of, the
pro-rata portion of TENA USA’s obligation to provide the remaining unborrowed
portion of the Aggregate Carry Amount that corresponds to the relative
percentages of TENA USA (and its Affiliates) and such Third Party’s shares in
JVCO (excluding the shares of Amyris). If JVCO issues or sells Shares to a Third
Party, or recognizes the Transfer of any Shares by any Shareholder to a Third
Party, and any Carry is outstanding, the Carry Lender shall assign, and such
Third Party shall accept the assignment of, the pro-rata portion of the
outstanding Carry that corresponds to the relative percentages of the Carry
Lender (and its Affiliates) and such Third Party’s shares in JVCO (excluding the
shares of Amyris), and such Third Party shall pay to the Carry Lender such
pro-rata portion of any amounts outstanding under the Carry (including interest
accrued) and no later than two Business Days after such issuance or sale of
Shares and shall thereby become the Carry Lender with respect to such pro rata
portion. Such Third Party shall also provide ultimate parent company guarantees
and pledge its Shares as security for the repayment of its pro-rata portion
(including the share of Amyris) of the Carry, in each case on substantially
similar terms to those guarantees and pledges provided by the Shareholders.

 

Section 4.03.  Additional Capital Contributions by the Shareholders.

 

(a)                At any time after TENA USA has provided the Aggregate Carry
Amount to JVCO, if the Management Board determines that JVCO requires additional
capital for any reason or, prior to such a time, if the Management Board
determines that JVCO requires additional capital and the use of proceeds of such
additional capital does not meet the purpose requirements for a Carry contained
in Section 4.02 (other than, in each case, to repay any outstanding Carry or
Shareholder loans), and in each case the Third Party financing contemplated by
Section 4.01(a) is not available or sufficient and sufficient Shareholder loans
pursuant to Section 4.04 are not agreed with Shareholders or advisable due to
applicable legal or tax constraints (such as minimum capital

 

 -25- 

CONFIDENTIAL



requirements and thin capitalization rules), and accordingly the Management
Board determines to seek additional equity capital for JVCO from the
Shareholders (in any such case, “Additional Capital”), then JVCO shall
(i) request that the Shareholders approve the issuance of Additional Capital
pursuant to Section 3.10(b)(ii) and (ii) take or cause to be taken all actions
reasonably necessary to effect the raising of such Additional Capital.

 

(b)               If the Shareholders shall approve the issuance of Additional
Capital pursuant to Section 3.10(b)(ii), then JVCO shall notify each Shareholder
of the Additional Capital to be provided pursuant to this Section 4.03 by
delivering a written notice to each Shareholder in accordance with Section 13.05
specifying the aggregate amount of Additional Capital required at such time, the
entity seeking such Additional Capital, the amount of Additional Capital
requested to be provided by such Shareholder, which shall be equal to the pro
rata ownership of the capital stock of JVCO of such Shareholder and its
Affiliates and Permitted Transferees, the price per Share for the Additional
Capital (determined as set forth in Section 4.3(c) below), and the date on which
such Additional Capital is due (which date shall be no less than 60 days
following delivery of such notice) (the “Additional Capital Notice Period”).

 

(c)                The price per Share for the Additional Capital shall be
(i) approved by the Management Board and (ii) agreed among the Parties
purchasing such Additional Capital, or if such price cannot be so agreed, it
shall be equal to the Share Price. For purposes of this Agreement, (i) “Share
Price” means the Fair Value of JVCO divided by the total number of outstanding
Shares (including in such case Shares that would be issuable upon conversion,
exercise or exchange of all securities that are then convertible, exercisable or
exchangeable into or for (whether directly or indirectly) Shares) as of the date
of a determination of Fair Value; and (ii)  “Fair Value” of JVCO means the
aggregate equity value of JVCO that a willing buyer would pay a willing seller
in an arms’-length transaction to acquire JVCO, assuming that JVCO was being
sold in a manner designed to maximize bids, when neither the buyer nor the
seller was acting under compulsion and when both have reasonable knowledge of
the relevant facts, without any control premiums or illiquidity or minority
interest discounts. Amyris and TENA USA shall negotiate in good faith for a
period of 20 days from the date of the event giving rise to the need for a
determination of Fair Value to try to determine the Fair Value of JVCO. If
Amyris and TENA USA are unable to reach a mutual determination of Fair Value
within such 20-day period, each of Amyris and TENA USA shall promptly appoint
(at its own expense) a qualified, recognized appraiser of international standing
(such as, by way of example only, the valuation group of an international
accounting firm or a global investment bank) with substantial experience in
valuing companies with a size, organization, and assets similar to that of JVCO
(each, an “Advisor”), and each such Advisor shall deliver a written opinion with
supporting materials as to the Fair Value of JVCO (an “Advisor’s Report”) to
each of Amyris and TENA USA concurrently within 20 Business Days of its
appointment (the “Opinion Period”). If the Fair Value of JVCO determined by an
Advisor is presented in such Advisor’s Report as a range of values, then the
Fair Value of JVCO for purposes of such Advisor’s Report shall be deemed to be
the arithmetic average of such range. If only one Advisor timely delivers its
Advisor’s Report, the value determined by such Advisor shall be deemed to be the
Fair Value of JVCO for purposes hereof. If both of the Advisors timely deliver
an Advisor’s Report

 

 -26- 

CONFIDENTIAL



and if the difference between the Fair Values submitted by each Advisor equals
10% or less of the higher value, then the Fair Value of JVCO for purposes hereof
shall be deemed to be the arithmetic average of the Fair Values submitted by
such Advisors. If the difference between the two values is greater than 10% of
the higher value, then Amyris and TENA USA shall negotiate in good faith for a
period of 5 Business Days from the expiration of the Opinion Period to try to
determine the Fair Value of JVCO. If, during such period, Amyris and TENA USA
cannot agree on the Fair Value of JVCO, then they shall jointly select a third
Advisor that has not been engaged by either of Amyris and TENA USA or their
respective Affiliates in any capacity during the two-year period preceding such
date, which third Advisor shall be required to choose only one of the two
previously-submitted Fair Values and shall not be authorized to determine a new,
third value. If Amyris and TENA USA cannot agree on the third Advisor, then
their respective Advisors shall together be instructed to select as the third
Advisor an Advisor that has not been engaged by either of Amyris and TENA USA or
their respective Affiliates in any capacity during the two-year period preceding
such date. Neither Amyris nor TENA USA (or any Affiliate or representative of
either Amyris or TENA USA) shall communicate unilaterally with the third
Advisor. The third Advisor will be instructed to deliver to Amyris and TENA USA
concurrently, within 15 Business Days of its appointment, an Advisor’s Report
selecting which of the two Fair Values submitted by the original two Advisors
better approximates the Fair Value of JVCO. The value chosen by the third
Advisor shall then be deemed to be the Fair Value of JVCO and will be
non-appealable, final and binding on the Parties for purposes hereof. The
Parties shall cooperate with each other and with the Advisors and shall provide
all information reasonably requested by the Advisors in connection with their
valuation. The Advisors shall, in determining the Fair Value of JVCO, consider
all material information resulting from such diligence and access, subject to
the definition of “Fair Value” set forth herein. Each of Amyris and TENA USA
shall bear the fees and expenses of its Advisor, and they shall split equally
the fees and expenses of the third Advisor. Each Party shall use its respective
reasonable efforts to assist in the determination of the Fair Value of JVCO,
including providing any information reasonably required for such purpose.

 

(d)               Promptly upon a contribution of Additional Capital pursuant to
this Section 4.03, JVCO shall issue to each contributing Shareholder (or its
designated Affiliate) that receives additional Shares pursuant to this
Section 4.03 such additional Shares, Schedule 6.02 to this Agreement and the
register of Shareholders of JVCO shall be amended to reflect the issuance of
such additional Shares to reflect the name of the designated Affiliate holding
such Shares.

 

Section 4.04.  Shareholder Loans. Subject to Section 4.02, the Shareholders (or
any Affiliates thereof) may, but shall not be obligated to, make loans to JVCO,
to the extent requested in writing by JVCO, if the material terms and conditions
thereof are approved by the Management Board and the Shareholders. Such loans
shall (i) be on terms acceptable to JVCO, and agreed to by the Management Board
and the Shareholders; (ii) be made by a Shareholder in proportion to such
Shareholder’s pro rata ownership of JVCO; (iii) rank pari passu with all other
Shareholder loans (other than any Carry) and be made pursuant to identical
contractual terms (including with respect to interest thereon) with each
Shareholder; (iv) provide that drawdowns and, except as required pursuant to
Section 9.01, repayments be simultaneous for all

 

 -27- 

CONFIDENTIAL



Shareholders (with the amount of a drawdown to be proportional to such
Shareholders’ pro rata ownership of JVCO and the amount of a repayment to be
proportional to the aggregate outstanding amount of Shareholder loans); and
(v) be subordinated to any indebtedness with any Third Parties and to any Carry.
With the exception of the Carry in Section 4.02, under no circumstances shall a
Shareholder (or any Affiliate thereof) be obligated to make loans to JVCO.

 

Section 4.05.  Funding Defaults.

 

(a)                In the event of any (i) failure by Amyris or TENA USA, as
applicable, to contribute its pro rata share of previously approved and
committed Additional Capital to the extent required pursuant to Section 4.03,
(ii) failure by Amyris or TENA USA, as applicable, to fund a drawdown of a
Shareholder loan to the extent required pursuant to Section 4.04, or
(iii) failure by TENA USA to fund a Carry to the extent required pursuant to
Section 4.02, in each case which failure is not cured within five Business Days
of the applicable required funding date (in each case a “Funding Default” and,
the Shareholder whose failure to fund any such Additional Capital, Shareholder
Loan or Carry, the “Defaulting Shareholder”), the other Shareholder (the
“Non-Defaulting Shareholder”), at its sole option, may either: (A) if
applicable, discontinue payments of, and no longer be obligated to make any
drawdown or contribution of, such Shareholder loan or Additional Capital, and,
to the fullest extent possible under applicable laws, immediately be repaid any
and all amounts paid by the Non-Defaulting Shareholder that were unmatched by
the Defaulting Shareholder, or (B) fund the amount of such Funding Default not
paid by the Defaulting Shareholder to the Company, in the form of a loan from
the Non-Defaulting Shareholder to JVCO (a “Funding Default Loan”), which Funding
Default Loan shall bear interest at a rate equal to 10% per annum, shall have a
payment term of three years and shall be convertible at the election of the
Non-Defaulting Shareholder into Shares at any time after six months have elapsed
from the date of funding such Funding Default Loan at a conversion price equal
to 0.85 of the Share Price (the “Funding Default Loan”); provided, however, that
if (x) the Funding Default Loan has not been converted after one year has
elapsed from the date of funding such Funding Default Loan, and (y) the original
principal under the Funding Default Loan was greater than $10,000,000, at any
time after one year following the funding of such Funding Default Loan, the
Non-Defaulting Shareholder shall have the right to purchase all (but not less
than all) of the Shares held by the Defaulting Shareholder (and any of its
Affiliates and Permitted Transferees) at the Fair Value of the Shares held by
the Defaulting Shareholder (and its Affiliates and Permitted Transferees) (the
“Default Purchase”); provided, further, however, that the Defaulting Shareholder
can cure any such Funding Default prior to any exercise of conversion or
purchase rights contemplated by this Section 4.05 by funding the amount of such
Funding Default plus any interest accrued on the Funding Default Loan to JVCO
(which JVCO will promptly then pay to the Non-Defaulting Party).

 

(b)               The closing of any Default Purchase shall take place at the
principal executive offices of JVCO on the 30th day after the final
determination of the Fair Value of the Shares held by the Defaulting Shareholder
and its Affiliates and Permitted Transferees (which closing date may be extended
solely to receive any consent of any governmental authority that may be required
pursuant to the requirements of any

 

 -28- 

CONFIDENTIAL



Competition Law in connection with such sale of Shares to the Non-Defaulting
Party). At such closing (i) the Non-Defaulting Party shall deliver to the
Defaulting Party the appropriate cash consideration by wire transfer of
immediately available funds and (ii) the Defaulting Party shall transfer the
Shares (which shall be free and clear of Liens, defects and other adverse
interests (other than as provided for in this Agreement)) held by the Defaulting
Party (and any of its Affiliates and Permitted Transferees) to the
Non-Defaulting Party. Concurrent with the payment of the appropriate cash
consideration, the Non-Defaulting Party shall, or shall cause JVCO to, repay in
full all principal and accrued and unpaid interest on all Shareholder loans
provided by the Defaulting Party (and any of its Affiliates and Permitted
Transferees), and shall cause the several guarantees by the Defaulting Party
(and, in the case of Amyris, its ultimate parent entity, if applicable) and any
pledge of the Shares beneficially owned, directly or indirectly, by such
Shareholder (and its Affiliates and Permitted Transferees) securing such
guarantees to be released in full. Any transfer pursuant to this Section 4.05
shall be made without any representations, warranties, covenants or indemnities;
provided, however, that the Defaulting Party shall be deemed to have represented
that (i) the transfer has been duly authorized by it; (ii) it has the capacity,
power and authority to transfer such Shares; and (iii) the Non-Defaulting Party
shall obtain good and valid title to such Shares, free and clear of any Liens,
defects and other adverse interests (other than as provided for in this
Agreement). Notwithstanding anything to the contrary in this Agreement, a
Transfer pursuant to this Section 4.05 shall not be subject to Article VI.

 

Section 4.06.   Participation Rights on Third Party Financing. (a) With respect
to any proposed issuance to any Third Party of Shares or securities exchangeable
or exercisable for or convertible into Shares (“Securities”) (other than any
Non-Participation Issuance), JVCO shall offer to each Shareholder (other than
any Shareholder that acquired Shares upon exercise of any options to subscribe
for Shares issued pursuant to an option plan or other compensation arrangement)
(each, an “Eligible Shareholder”), in lieu of the Third Party to whom such
Securities are proposed to be issued, by written notice (the “Issuance Notice”)
the right, for a period of 60 days following delivery of such Issuance Notice
(the “Participation Exercise Period”), to subscribe for, at a subscription price
per Security equal to the subscription price for which the Securities are
proposed to be issued to such Third Party and otherwise upon the terms specified
in the Issuance Notice, up to that number of Securities necessary to permit such
Eligible Shareholder to maintain its pro rata ownership of JVCO (after giving
effect to any Securities issued to JVCO) following such issuance (calculated on
an as-converted basis) (“Pro Rata Share”) in accordance with paragraph
(b) below. The Issuance Notice shall include the aggregate number and type of
Securities to be issued, the price per Security and any other material terms of
the proposed issuance to such Third Party; provided, however, if the
subscription price at which JVCO proposes to issue, deliver or sell any
Securities is to be paid with consideration other than cash, then the
subscription price at which a Shareholder may acquire its portion of such
Securities will be equal in value (as determined in good faith by the Management
Board) but payable entirely in cash. Each Eligible Shareholder’s rights under
this Section 4.06(a) shall terminate if not exercised within the Participation
Exercise Period.

 

 -29- 

CONFIDENTIAL



(b)               Each Eligible Shareholder (or any Affiliate thereof) may
accept JVCO’s offer as to the full number of Securities offered to it or any
lesser number by written notice thereof delivered by such Eligible Shareholder
to JVCO prior to the expiration of the Participation Exercise Period (an
“Acceptance Notice”), in which event JVCO shall issue, and such Eligible
Shareholder (or any Affiliate thereof) shall buy, upon the terms specified in
the Issuance Notice, the number of Securities agreed to be purchased by such
Eligible Shareholder (or any Affiliate thereof) on a date not later than 10 days
(or longer if required by law) after the expiration of the Participation
Exercise Period. In the event any purchase by an electing Eligible Shareholder
(or any Affiliate thereof) is not consummated, other than as a result of the
fault of JVCO, within the time period specified above, JVCO may issue the
Securities subject to purchase by the defaulting Eligible Shareholder (or any
Affiliate thereof) to any other Eligible Shareholder (or any Affiliate thereof)
electing to purchase Securities pursuant to this Section 4.06. Any Securities
not purchased by the Eligible Shareholders (or their Affiliates) may be issued
by JVCO at any time prior to 90 days after the expiration of the Participation
Exercise Period to the Third Party to which JVCO intended to issue such
Securities on terms and conditions no less favorable to JVCO than the terms
specified in the Issuance Notice. No issuance of Securities may be made to any
Person unless such Person agrees in writing to be bound by the terms and
conditions of this Agreement. JVCO shall not issue any Securities that have not
been subscribed for within such 90-day period without again complying with this
Section 4.06.

 

(c)                Promptly upon an issuance of Securities pursuant to this
Section 4.06, JVCO shall issue to each Person that receives Securities pursuant
to this Section 4.06 such Securities the register of Shareholders of JVCO shall
be amended to reflect the issuance of such Securities and to reflect the name of
such Person.

 

Article V
DISTRIBUTIONS

 

Section 5.01.  General. Except as otherwise provided in this Agreement,
distributions prior to the dissolution of JVCO shall be made in accordance with
this Article V and each Shareholder actually receiving amounts pursuant to a
specific distribution by JVCO shall receive a pro rata share of each item of
cash or property of which such distribution is constituted (based upon such
Shareholder’s pro rata ownership of JVCO).

 

Section 5.02.  Distributions. At least once annually, the Management Board shall
determine to what extent JVCO has Free Cash Flow. To the extent that the
Management Board determines that JVCO has Free Cash Flow, the Management Board
shall use an amount equal to 70% of such cash to repay any outstanding Carry in
accordance with Section 4.02(d), and with respect to the remainder of such cash
shall either (i) retain such cash in JVCO to meet current and anticipated needs
and commitments (including the Budget, the Five Year Plan, capital expenditures,
operating expenses, research and development expenses, tax liabilities and
payments to Third Party creditors), along with a reserve for future costs,
expenses, liabilities and obligations, or (ii) use such cash to repay or prepay
any outstanding Shareholder loans other than any Carry or, in the event there
are no outstanding Shareholder loans, distribute such cash to the Shareholders
in accordance with Section 5.01. The allocation of such cash as between clause

 

 -30- 

CONFIDENTIAL



(i) and (ii) shall be subject to Board Approval; provided, that no cash
allocated to clause (i) for any period shall be included in Free Cash Flow for
any future period.

 

Section 5.03.  Tax Distributions.

 

[reserved]

 

Article VI
RESTRICTIONS ON TRANSFER and Share pledges

 

Section 6.01.  General. JVCO and each Shareholder agrees that it shall not, and
shall not permit any of its respective Affiliates to, directly or indirectly (it
being acknowledged that a change of control of a Shareholder shall not
constitute an indirect Transfer of Shares for purposes of the Agreement and
shall instead be addressed pursuant to Article IX), make, effect or otherwise
consummate any Transfer of any Shares except in accordance with the terms and
conditions of this Agreement. Each Shareholder shall pledge its Shares to the
other Shareholder as security for the performance of its obligations under this
Agreement.

 

Section 6.02.  New Shareholders. In the event that any Shares are validly
Transferred pursuant to this Article VI, the register of Shareholders of JVCO
shall be amended to reflect any changes in the ownership of Shares. If any
Shares are validly Transferred pursuant to this Article VI to a Person who is
not then a party to this Agreement, as a condition to any such Transfer and
prior to the effectiveness of any such Transfer, such Person shall execute a
joinder to this Agreement adding such Person as a party to this Agreement and
binding such Person to the terms and conditions of this Agreement.

 

Section 6.03.  Recognition of Transfer. No Transfer of any Shares that is in
violation of this Article VI shall be valid or effective, and neither JVCO nor
any Shareholder shall recognize such invalid Transfer. Neither JVCO nor any
Shareholder shall incur any liability as a result of refusing to make any
distributions to the transferee of any such invalid Transfer.

 

Section 6.04.  Lock-up Period. During the Lock-up Period, no Transfer of Shares
(other than transfers to Permitted Transferees in accordance with Section 6.07)
shall be permitted in any circumstance.

 

Section 6.05.  Rights of First Refusal.

 

(a)                Rights of First Refusal Generally.

 

(i)                 Subject to the limitations of Section 6.05(f), if at any
time following the expiration of the Lock-up Period, any Shareholder (the
“Offering Shareholder”) receives a Bona Fide Offer that such Offering
Shareholder wishes to accept (a “Transfer Offer”) from any Third Party (the
“Offeror”) to purchase or otherwise acquire Shares then owned by the Offering
Shareholder (together with any Tag-Along Shares in substitution for an equal
portion of such Shares after the exercise of tag-along rights pursuant to
Section 6.06, the “Transfer Shares”), the Offering Shareholder shall provide a
written notice (the “Right of First Refusal Notice”) of such Transfer Offer
(which shall contain a copy of the Bona Fide Offer) to JVCO and to each of the
other Eligible Shareholders (the “Shareholder Offerees” and, together with

 -31- 

CONFIDENTIAL

JVCO, the “Transfer Offerees”). The Right of First Refusal Notice shall also
contain an irrevocable offer by the Offering Shareholder to sell all, but not
less than all (unless otherwise consented to by the Offering Shareholder), of
the Transfer Shares to the Transfer Offerees (in the manner set forth below) at
the same price, for the same form of consideration and upon terms and conditions
that are no less favorable to the Transfer Offerees than the terms and
conditions contained in the Transfer Offer and shall be accompanied by a copy of
the Transfer Offer (which shall identify the Offeror, the Transfer Shares, the
price contained in the Transfer Offer and all of the other terms and conditions
of the Transfer Offer); provided, however, that (i) the Right of First Refusal
Notice may be combined with a Tag-Along Notice and (ii) references herein to a
Right of First Refusal Notice shall be deemed to include any such combined
Tag-Along Notice/Right of First Refusal Notice.

 

(ii)               The Transfer Offerees shall have the right and option, within
30 Business Days after the date that the Right of First Refusal Notice is
delivered to such Transfer Offerees (which 30-Business Day period, in the case
of a combined Tag-Along Notice/Right of First Refusal Notice, shall run
concurrently with the 30-Business Day period set forth in Section 6.06(a)(iii)),
to irrevocably accept such offer (subject to the priorities and pro rata
adjustments set forth below), in the aggregate, as to all, but not less than all
(unless otherwise consented to by the Offering Shareholder), of the Transfer
Shares. Each Transfer Offeree that desires to exercise such option shall provide
the Offering Shareholder with written notice (specifying the number of Transfer
Shares as to which each Transfer Offeree is accepting the offer) within such
30-Business Day period. Unless the Offering Shareholder shall have otherwise
consented to the purchase of less than all of the Transfer Shares, no Transfer
Offeree shall have the right to acquire such Transfer Shares unless all such
Shares are being acquired by Transfer Offerees pursuant to the provisions of
this Section 6.05.

 

(iii)             Notwithstanding anything to the contrary contained in this
Section 6.05, there shall be no liability on the part of the Offering
Shareholder to any Shareholder in the event that the sale of Transfer Shares
contemplated by this Section 6.05 is not consummated for any reason whatsoever.
Whether a sale of Transfer Shares contemplated by this Section 6.05 is effected
by the Offering Shareholder is in the sole and absolute discretion of the
Offering Shareholder.

 

(b)               Apportionment of Shares Among Eligible Shareholders in the
Event of Over-Subscription. If the aggregate number of Transfer Shares as to
which notices of acceptance that are provided by all Transfer Offerees exceeds
the number of Transfer Shares, then the right to purchase the Transfer Shares
shall be allocated (i) first, to JVCO and (ii) second, to the Shareholder
Offerees with respect to any Transfer Shares as to which a notice of acceptance
has not been provided by JVCO (the “Excess Transfer Shares”). Each Shareholder
Offeree that provided a notice of acceptance shall be allocated the lesser of
(A) the number of Transfer Shares that such Shareholder Offeree agreed to
purchase and (B) the number of Transfer Shares equal to the full number of
Excess Transfer Shares multiplied by a fraction (x) the numerator of which shall
be the number of Shares held or deemed to be held by such Shareholder Offeree as
of the date of the Right of First Refusal Notice (for the purpose of such
calculation, a Shareholder Offeree shall be deemed to hold the number of Shares
that would be issuable, as of the date of the Right of First Refusal Notice, to
such Shareholder Offeree upon conversion,

 

 -32- 

CONFIDENTIAL



exercise or exchange of all securities then held by such Shareholder Offeree
that are then convertible, exercisable or exchangeable (but excluding any
unvested options) into or for (whether directly or indirectly) Shares), and
(y) the denominator of which shall be the aggregate number of Shares (calculated
as aforesaid) held or deemed to be held on such date by all Shareholder Offerees
who accepted the offer contained in the Right of First Refusal Notice. After
giving effect to the initial allocation of Excess Transfer Shares to Shareholder
Offerees pursuant to the preceding sentence, the balance of the Excess Transfer
Shares (if any) offered shall be reallocated among the Shareholder Offerees
accepting the offer contained in the Right of First Refusal Notice in the same
proportion as set forth in the preceding clause (B) (provided, however, that no
Shareholder Offeree shall be obligated to purchase more than the number of
Transfer Shares that such Shareholder Offeree initially agreed to purchase) in
continuous reallocations until all such remaining shares have been reallocated
fully among such Shareholder Offerees; provided, however, that all allocations
referred to herein shall be determined in good faith by JVCO in accordance with
the provisions of this Section 6.05(b) and any share amounts so determined shall
be rounded to avoid fractional shares.

 

(c)                Apportionment of Shares Among Eligible Shareholders in the
Event of Failure to Purchase. If any Transfer Shares are not purchased by a
Shareholder Offeree (the “Defaulting Offeree”) that previously delivered a
written notice of acceptance relating thereto and was allocated Transfer Shares
in accordance with Section 6.05(b) (collectively, the “Transfer Default
Shares”), such Transfer Default Shares may be purchased (i) first, by JVCO at
its option and (ii) if JVCO declines to purchase such shares, by the other
Shareholder Offerees purchasing Transfer Shares (the “Default Offerees”)
allocated among such Default Offerees in proportion to the number of Transfer
Shares otherwise being purchased by those of such Default Offerees who agree to
purchase Transfer Default Shares; provided, however, that the provisions of this
Section 6.05(c) shall not excuse the failure by any Defaulting Offeree to
purchase Transfer Default Shares with respect to which it previously delivered a
written notice of acceptance relating thereto and was allocated shares in
accordance with Section 6.05(b); provided further, however, that all allocations
referred to herein shall be determined in good faith by JVCO in accordance with
the provisions of this Section 6.05(c) and any share amounts so determined shall
be rounded to avoid fractional shares. The provisions of the last sentence of
Section 6.05(a)(ii) shall apply if JVCO and the Default Offerees do not in the
aggregate purchase all of the Transfer Default Shares.

 

(d)               Transfer Mechanics. The closing of the purchase of the
Transfer Shares by the Transfer Offerees who have exercised the option pursuant
to Section 6.05(a) shall take place at the principal executive offices of JVCO
on the 30th day (which 30-day period may be extended solely to receive any
consent of any governmental authority that may be required pursuant to the
requirements of any Competition Law in connection with such purchase of Transfer
Shares by the Transfer Offerees) after the expiration of the 30-Business Day
period after the delivery of the Right of First Refusal Notice (or such other
date as may be mutually agreed to by the parties to such transaction). At such
closing, (i) each Transfer Offeree shall deliver to the Offering Shareholder
(and to any holder of Tag-Along Shares that is selling together with the
Offering Shareholder) the appropriate per share consideration and (ii) the
Offering

 

 -33- 

CONFIDENTIAL



(e)                Shareholder (and any holder of Tag-Along Shares that is
selling together with the Offering Shareholder) shall transfer the Transfer
Shares (and the Tag-Along Shares) (which shall be free and clear of Liens,
defects and other adverse interests (other than as provided for in this
Agreement)) to the Transfer Offerees.

 

(f)                Transfers to Third Parties After JVCO and the Eligible
Shareholders Decline Rights of First Refusal. If at the end of the 30-Business
Day period following the delivery of the Right of First Refusal Notice, the
Transfer Offerees shall not have collectively accepted the offer contained in
such notice as to all Transfer Shares covered thereby (unless otherwise
consented to by the Offering Shareholder), the Offering Shareholder shall have
30 days (which 30-day period may be extended solely to receive any consent of
any governmental authority that may be required pursuant to the requirements of
any Competition Law in connection with such sale of the Transfer Shares to the
Offeror) in which to sell the Transfer Shares to the Offeror at a price not less
than that contained in the Right of First Refusal Notice and on terms and
conditions not more favorable to the Offeror than were contained in the Right of
First Refusal Notice. No sale may be made to any Offeror unless such Offeror
agrees in writing to be bound by the terms and conditions of this Agreement.
Promptly after any sale pursuant to this Section 6.05(e), the Offering
Shareholder shall notify JVCO of the consummation thereof and shall furnish such
evidence of the completion (including time of completion) of such sale and of
the terms and conditions thereof as JVCO may reasonably request. If, at the end
of such 30-day period (as such period may be extended as set forth above), the
Offering Shareholder has not completed the sale of the Transfer Shares, then the
Offering Shareholder and its Permitted Transferees shall no longer be permitted
to sell such Shares pursuant to this Section 6.05(e) without again fully
complying with the provisions of this Section 6.05, and all of the restrictions
on Transfer contained in this Agreement shall again be in effect with respect to
all such Person’s Shares, including the Transfer Shares. In addition, the
Offering Shareholder and its Permitted Transferees shall not be entitled to give
another Right of First Refusal Notice for a period of 180 days from the day its
earlier Right of First Refusal Notice was delivered.

 

(g)               Exceptions to Rights of First Refusal. The provisions of this
Section 6.05 shall not be applicable to any Transfer of Shares from any
Shareholder to any Permitted Transferee, or from any Permitted Transferee of
such Shareholder to such Shareholder; provided, however, that in any Transfer to
a Permitted Transferee, such Permitted Transferee must agree in writing to be
bound by the terms and conditions of this Agreement.

 

Section 6.06.  Tag-Along Rights.

 

(a)                Tag-Along Rights Generally.

 

(i)                 Subject to the limitations of Section 6.06(e), if any
Shareholder (the “Transferor”) proposes to Transfer any of its Shares to a Third
Party (including any other Shareholder) (the “Buyer”), and such Transfer is not
prohibited by Section 6.04, the Transferor Selling Person shall first offer to
each of the other Shareholders (the “Tag-Along Offerees”) to include, at the
option of each Tag-Along Offeree, in the Transfer to the Buyer, such number of

 

 -34- 

CONFIDENTIAL



Shares (collectively, the “Tag-Along Shares”) as shall be determined in
accordance with this Section 6.06; provided, that with respect to any such
Transfer that is also governed by Section 6.05, the Shareholders having a right
of first refusal under Section 6.05 shall have first been or shall concurrently
be afforded the opportunity to acquire such Shares in accordance with the
provisions of Section 6.05.

 

(ii)               Upon the receipt by the Transferor of a Bona Fide Offer from
a Buyer to purchase or otherwise acquire Shares then owned by the Transferor
(other than a Transfer that, pursuant to Section 6.06(e), would not be subject
to the provisions of Section 6.06) that such Transferor desires to accept, such
Transferor shall provide written notice (the “Tag-Along Notice”) of such Buyer’s
offer (which shall contain a copy of the Bona Fide Offer) to JVCO and each of
the Tag-Along Offerees. The Tag-Along Notice must contain an offer by the Buyer
to purchase or otherwise acquire Tag-Along Shares from the Tag-Along Offerees
according to the terms and conditions of this Section 6.06 and at the same
price, for the same form of consideration and upon terms and conditions that are
no less favorable to the Tag-Along Offerees than the terms and conditions
contained in the Buyer’s offer and shall be accompanied by a copy of the Buyer’s
offer (which shall identify the Buyer, the Shares proposed to be Transferred by
the Transferor, the price contained in the Buyer’s offer and all of the other
terms and conditions of the Buyer’s offer); provided, however, that (1) the
Tag-Along Notice may be combined with a Right of First Refusal Notice and
(2) references herein to a Tag-Along Notice shall be deemed to include any such
combined Tag-Along Notice/Right of First Refusal Notice.

 

(iii)             At any time within 30 Business Days after its receipt of the
Tag-Along Notice (which 30-Business Day period, in the case of a combined
Tag-Along Notice/Right of First Refusal Notice, shall run concurrently with the
30-Business Day period set forth in Section 6.05(a)(ii)), each of the Tag-Along
Offerees may irrevocably accept the Buyer’s offer included in the Tag-Along
Notice for up to such number of Tag-Along Shares as is determined in accordance
with the provisions of this Section 6.06 by furnishing written notice of such
acceptance to the Transferor and the Buyer. Such written notice of acceptance
must be accompanied by a limited power-of-attorney authorizing the Transferor to
sell or otherwise dispose of such shares pursuant to the terms and conditions
set forth in the Tag-Along Notice and the terms and conditions of this
Section 6.06.

 

(iv)             Notwithstanding anything to the contrary contained in this
Section 6.06, there shall be no liability on the part of the Transferor to any
Shareholder in the event that the sale of Shares to the Buyer contemplated by
this Section 6.06 is not consummated for any reason whatsoever. Whether a sale
of Shares to the Buyer contemplated pursuant to this Section 6.06 is effected is
in the sole and absolute discretion of the Transferor.

 

(b)               Allocation of Tag-Along Shares. Each Tag-Along Offeree shall
have the right to sell pursuant to the Buyer’s offer a number of Tag-Along
Shares up to (i) the total number of Shares to be acquired by the Buyer as set
forth in the Tag-Along Notice (or such higher number of Shares as the Buyer may
agree to) multiplied by (ii) a fraction (x) the numerator of which shall be the
number of Shares held or deemed to be held by such Tag-Along Offeree as of the
date of the Tag-Along Notice (for the purpose of such calculation, a Tag-Along
Offeree shall be deemed to hold the number of Shares that would be issuable, as
of the date of the Tag-Along Notice, to such Tag-Along Offeree

 

 -35- 

CONFIDENTIAL



upon conversion, exercise or exchange of all securities then held by such
Tag-Along Offeree that are then convertible, exercisable or exchangeable (but
excluding any unvested options) into or for (whether directly or indirectly)
Shares), and (y) the denominator of which shall be the aggregate number of
Shares (calculated as aforesaid) held or deemed to be held on such date by all
Shareholders; provided, however, that all allocations referred to herein shall
be determined in good faith by JVCO in accordance with the provisions of this
Section 6.06(b) and any share amounts so determined shall be rounded to avoid
fractional shares.

 

(c)                Transfer Mechanics. The purchase from the Tag-Along Offerees
pursuant to this Section 6.06 shall be on the same terms and conditions,
including any representations, warranties, covenants and indemnities, the per
share price (which shall be paid by wire transfer of immediately available
funds, unless otherwise specified in the Tag-Along Notice) and the date of sale
or other disposition (provided, however, that if a right of first refusal has
been exercised such date shall be determined by Section 6.05(d)), as are
received by the Transferor and stated in the Tag-Along Notice. As promptly as
practicable (but in no event later than one Business Day) after the consummation
of the sale or other disposition of Shares of the Transferor and Tag-Along
Shares of the Tag-Along Offerees to the Buyer (including a sale to a Transfer
Offeree or Transfer Offerees pursuant to Section 6.05), the Transferor shall
(i) notify the Tag-Along Offerees thereof; (ii) remit to each Tag-Along Offeree
who accepted the Buyer’s offer in accordance with the provisions of this
Section 6.06 the total sales price of the Tag-Along Shares of such Tag-Along
Offeree sold or otherwise disposed of pursuant thereto; and (iii) furnish such
other evidence of the completion and time of completion of such sale or other
disposition and the terms and conditions thereof as may be reasonably requested
by the Tag-Along Offerees.

 

(d)               Transfers After Shareholders Decline Tag-Along Rights. If
within 30 Business Days after the delivery of the Tag-Along Notice any Tag-Along
Offeree has not accepted the offer contained in the Tag-Along Notice, then such
Tag-Along Offeree will be deemed to have waived any and all rights with respect
to the sale or other disposition of Tag-Along Shares described in the Tag-Along
Notice and the Transferor shall have 30 days (which 30-day period may be
extended solely to receive any consent of any governmental authority that may be
required pursuant to the requirements of any Competition Law in connection with
such sale of Shares to the Buyer) in which to sell or otherwise dispose of the
Shares described in the Buyer’s offer on terms and conditions not more favorable
to the Transferor than were set forth in the Tag-Along Notice. If, at the end of
such 30-day period (as such period may be extended as set forth above), the
Transferor has not completed the sale or other disposition of Shares of the
Transferor and Tag-Along Shares of any Tag-Along Offeree in accordance with the
terms and conditions of the Buyer’s offer all of the restrictions on Transfer
contained in this Agreement with respect to Shares owned by the Transferor shall
again be in effect.

 

(e)                Exceptions to Tag-Along Rights. The provisions of this
Section 6.06 shall not be applicable to any Transfer of Shares from any
Shareholder to any Permitted Transferee, or from any Permitted Transferee of
such Shareholder to such Shareholder; provided, however, that in any Transfer to
a Permitted Transferee, such

 

 -36- 

CONFIDENTIAL



Permitted Transferee must agree in writing to be bound by the terms and
conditions of this Agreement.

 

Section 6.07.  Permitted Transferees. Notwithstanding the restrictions in this
Article VI but subject to Section 6.01, Section 6.02 and Section 6.03, a
Shareholder shall be permitted to Transfer all or any portion of its Shares to
an Affiliate of such Shareholder (a “Permitted Transferee”); provided, however,
that (a) the transferring Shareholder delivers to the Management Board 20 days’
prior written notice of a proposed Transfer specifying the Shares to be
Transferred and the identity of the proposed transferee, together with such
documentation as the Management Board may reasonably require in order to
demonstrate that the proposed transferee qualifies as such Shareholder’s
Permitted Transferee, (b) such Affiliate shall execute a statement in writing
and reasonably acceptable to JVCO whereby such Affiliate expressly agrees to
become a party to this Agreement, and (c) if such Affiliate ceases at any time
after any such Transfer to be an Affiliate of the transferring Shareholder, all
Shares previously Transferred to such Affiliate shall be required to be promptly
Transferred back to the transferring Shareholder. No Transfer of Shares to a
Permitted Transferee shall release the assigning Shareholder from liability for
the obligations of such Shareholder and its Permitted Transferee pursuant to
this Agreement, unless otherwise agreed by all of the Shareholders.
Notwithstanding anything to the contrary in this Agreement, a Transfer pursuant
to this Section 6.07 shall not be subject to either Section 6.05 or
Section 6.06.

 

Section 6.08.  Registration Rights. In the event JVCO agrees to include any
Shares (including any securities issued in exchange for any Shares) held by any
Shareholder in any registration statement to be filed by JVCO with the United
States Securities and Exchange Commission, or any similar document to be filed
with any other securities exchange or regulatory authority in connection with
any public offering of Shares (including any securities issued in exchange for
any Shares), JVCO shall afford all Eligible Shareholders an equal right and
opportunity to include their Shares (including any securities issued in exchange
for any Shares) in such registration statement or similar filing, and any
cut-backs or similar restriction on the ability to include such Shares
(including any securities issued in exchange for any Shares) shall be applied to
the Eligible Shareholders on a pro rata basis in proportion, as nearly as
practicable, to the respective amounts of Shares (including any securities
issued in exchange for any Shares) then held by all such Eligible Shareholders.

 

Article VII
ADDITIONAL AGREEMENTS

 

Section 7.01.  Information to be Provided to Shareholders.

 

(a)                JVCO will prepare and deliver to each Shareholder:
(i) Quarterly Financial Statements as soon as practicable after the end of each
fiscal quarter but in any event within 45 days after such fiscal quarter;
(ii) Financial Statements that are audited by the Auditors as soon as
practicable after the end of each Fiscal Year but in any event within 90 days
after the end of each Fiscal Year; (iii) as soon as available, but in any event
no later than September 15 of each year, the proposed Budget for the following
Fiscal Year, and promptly following the adoption thereof by the Management
Board, the Budget for such Fiscal Year as adopted by the Management Board;
(v) after the adoption

 

 -37- 

CONFIDENTIAL



of the Initial Five Year Plan, no later than January 31 of each year, a new Five
Year Plan in respect of the next five Fiscal Years; and (vi) promptly following
any amendment to any item contemplated by clauses (i) through (v), each such
amendment. Upon request by any Shareholder, JVCO shall also provide such
Shareholder and such Shareholder’s auditors with such additional financial or
other information as it may reasonably require to timely comply with its
financial and other reporting and certification requirements pursuant to
applicable law, audit and listing requirements. To the extent practicable, such
Shareholder requesting such additional financial or other information shall use
commercially reasonable efforts to provide such requests for additional
information to JVCO sufficiently in advance of the required delivery date so as
to allow JVCO to incorporate such requests into its standard record keeping
practices (which shall include record keeping in compliance with the Accounting
Standards) and to minimize the incurrence of additional expenses for JVCO with
respect thereto. JVCO will also promptly provide to each Shareholder copies of
all final reports (including management representation letters, list of
adjustments not booked, management comment letters and the like) delivered by
the Auditors. JVCO shall make available such books, records, files, data and
information of JVCO as reasonably requested by such Shareholder for such
Shareholder and such Shareholder’s auditors to (i) enable Shareholder to prepare
its books, quarterly and annual consolidated financial statements and other
public reports, including certifications, as required pursuant to applicable law
and listing requirements and (ii) if applicable, to verify that JVCO has
established and maintains a sufficient system of disclosure controls and
procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the United States
Securities Exchange Act of 1934, as amended) and internal control over financial
reporting (as defined in Rules 13a-15(f) and 15d-15(f) under the United States
Securities Exchange Act of 1934, as amended), including information technology
general controls, in order to ensure timely and accurate financial statement
inputs, and for such Shareholder’s auditors to perform their audits and
quarterly reviews of the books of account and records of JVCO as a consolidated
Subsidiary of such Shareholder.

 

(b)               JVCO will promptly notify in writing each Shareholder of the
occurrence of any material breaches or defaults pursuant to contracts and the
occurrence of material litigation and the occurrence of any other event that, in
the good faith determination of the CEO, is reasonably likely to have a material
adverse impact on JVCO. JVCO will also furnish or cause to be furnished to each
Shareholder, promptly after the sending or filing thereof, copies of all reports
that JVCO sends to any of its creditors, and copies of all tax returns that JVCO
files with any taxing authority.

 

Section 7.02.  Access to Information. Subject to Section 7.03, JVCO will permit
representatives of each Shareholder, upon reasonable advance notice and at such
Shareholder’s sole costs and expense, to (a) obtain from JVCO all documents and
other information in the possession or control of JVCO as may reasonably be
requested, (b) visit and inspect the properties of JVCO, (c) discuss the
business, affairs, finances and accounts of JVCO with officers of JVCO, and
(d) have access to the books, records, properties, facilities and employees of
JVCO, in each case, in order to (i) monitor its investment in JVCO,
(ii) exercise its rights pursuant to this Agreement and (iii) confirm the
satisfaction of JVCO with its covenants and obligations hereunder; provided,
however, that any such access or furnishing of information shall

 

 -38- 

CONFIDENTIAL



be conducted during normal business hours, under the reasonable supervision of
JVCO’s employees and in such a manner as not to unreasonably interfere with the
normal business operations of JVCO.

 

Section 7.03.  Confidential Information.

 

(a)                Except as provided herein or as otherwise agreed in writing,
each Party (i) shall, and shall cause its Affiliates, officers, directors,
employees, attorneys, accountants, auditors and agents (collectively
“Representatives”) to, maintain in the strictest confidence any and all
confidential or proprietary information relating to another Party that is not
available to the general public and that is obtained pursuant to this Agreement,
including such information about properties, employees, finances, businesses and
operations of such other Party, and all notes, extracts, summaries, analyses,
compilations, studies, forecasts, interpretations or other documents prepared by
the recipient or its Representatives and that contain, reflect or are based
upon, in whole or in part, any confidential or proprietary information
(collectively, the “Confidential Information”); and (ii) shall not use or
disclose, and shall cause its Representatives not to use or disclose, any
Confidential Information, except (A) as expressly permitted by the disclosing
Party, as expressly permitted in this Agreement, or to the extent that a
disclosure is required pursuant to applicable stock exchange rules or applicable
law, regulation, or governmental or regulatory order (and in which event the
Party making such disclosure or whose Representatives are making such disclosure
shall so notify the disclosing Party as promptly as practicable (and, if
practicable, prior to making such disclosure), shall disclose only such
information as it is required to disclose pursuant to such stock exchange rules,
law, regulation, or governmental or regulatory order, and, in connection with
filings with a stock exchange or governmental or regulatory entity, shall
cooperate with the other Party and use commercially reasonable efforts to seek
confidential treatment for proprietary confidential technical information as
well as confidential customer-specific pricing information), or (B) to the
extent that the receiving Party has the right to use or disclose such
information under the Collaboration Agreement, Amyris License Agreement, or TENA
USA License Agreement.

 

(b)               Notwithstanding Section 7.03(a), any Party may provide, or
require JVCO to provide, Confidential Information to a prospective purchaser of
all or a portion of such Party’s Shares, or to a prospective provider of equity
or debt financing for such Party or its Affiliates or to a prospective party to
a change of control of such Party in connection with reasonable due diligence by
such Person; provided, however, that (i) prior to any such disclosure, such
prospective purchaser shall execute a confidentiality agreement that contains
provisions at least as protective for the Parties as the provisions set forth in
Section 7.03(a); (ii) such disclosure, to the extent that it requires an
inspection of the books of account or other business records of JVCO, occurs
during normal business hours and does not unreasonably interfere with the normal
business operations of JVCO; and (iii) JVCO, in its sole discretion, may refuse
to disclose any highly sensitive Confidential Information or any Confidential
Information subject to attorney-client privilege or similar protection.

 

 -39- 

CONFIDENTIAL



(c)                Notwithstanding Section 7.03(a), any receiving Party or any
Representative thereof may disclose any Confidential Information for bona fide
business purposes on a strict “need to know” basis to its Representatives;
provided, however, that each such Representative agrees to keep such
Confidential Information confidential in the manner set forth in
Section 7.03(a);

 

(d)               Section 7.03(a) shall not apply to, and Confidential
Information shall not include:

 

(i)                 any information that is or has become generally available to
the public other than as a result of a disclosure by a receiving Party or any
Representative thereof in breach of any of the provisions of this Section 7.03;

 

(ii)               any information that the receiving Party can demonstrate by
written evidence was independently developed by a receiving Party or any
Representative thereof without reference to any Confidential Information of
another Party; or

 

(iii)             any information made available to

 

(iv)             a receiving Party or any Representative thereof on a
non-confidential basis by any Third Party who is not prohibited from disclosing
such information by a legal, contractual or fiduciary obligation.

 

(e)                Except as otherwise provided for in this Section 7.03,
Confidential Information shall be used and disclosed by each Party and its
Affiliates solely in connection with such Party’s investment in JVCO or to
conduct activities on behalf of JVCO pursuant to this Agreement, the Amyris
License Agreement, or the TENA USA License Agreement.

 

(f)                The obligations of each Party pursuant to this Section 7.03
shall survive for as long as such Party remains a Shareholder or otherwise a
Party to this Agreement and for three years thereafter (provided, however, that
with regard to any R&D Activities and/or Inventions (each, as defined in the
Collaboration Agreement), such obligations shall survive for the term of the
Collaboration Agreement and two years thereafter). Amyris and TENA USA
acknowledge that the expiration of their obligations under this Section 7.03 are
without limitation of their respective confidentiality obligations under the
Collaboration Agreement. Amyris and JVCO acknowledge that the expiration of
their obligations under this Section 7.03 are without limitation of their and
their Representatives’ respective confidentiality obligations under the Amyris
License Agreement. In the event of a conflict between this Section 7.03 and
Section 9 of the Collaboration Agreement with respect to R&D Activities or
Biofene Development Project (both as defined in the Collaboration Agreement),
the Collaboration Agreement shall control. In the event of a conflict between
this Section 7.03 and the Amyris License Agreement, the Amyris License Agreement
shall control.

 

Section 7.04.  Compliance with Laws.

 

(a)                Anti-Corruption Laws. The Parties and their respective
Affiliates, employees, agents, representatives, and subcontractors
(collectively, “Associates”) are fully aware of, and undertake to respect the
principles enshrined in, the pertinent

 

 -40- 

CONFIDENTIAL



international and regional conventions on combating corruption and to ensure
compliance with the anti-corruption laws applicable (mainly French law, the UK
Anti Bribery Act and the United States Foreign Corrupt Practices Act of 1977, as
amended (15 U.S.C. § 78 et seq.), collectively referred to herein as the
“Reference Laws”) to the activities of the Parties under this Agreement and the
activities to be developed by JVCO (collectively, the “Activities”). JVCO shall
not, directly or indirectly, take any action in violation of the Reference Laws
or any other applicable anti-corruption, recordkeeping and internal controls law
(collectively, the “Anti-Corruption Laws”). The Shareholders covenant and agree
that they shall instruct the management of JVCO to adopt, implement and comply
with, within 15 days after the creation of JVCO, a compliance program for the
prevention of corruption that will address, among the topics, the retention of
agents and will comply with the principles established in the US Federal
Guidelines for Sentencing of Organizations and the UK Ministry of Justice
Guidelines for Compliance Programs. In furtherance of the foregoing, each of the
Parties and their respective Associates have not and will not commit, and have
no information, reason to believe, or knowledge of anyone else having committed
or intending to commit, any violation of any Anti-Corruption Law, or any act or
omission which could cause any of the Shareholders or JVCO to be in violation of
any Anti-Corruption Law, with respect to any of the Activities. In carrying out
their responsibilities under this Agreement, each of the Parties and their
respective Associates shall not pay, offer or promise to pay, or authorize any
payment or offer of money or anything of value, directly or indirectly, to any
government official, a political party or party official, or any candidate for
political office for the purpose of influencing any act or decision of such
person in his or her official capacity, inducing them to do or omit to do any
act in violation of his or her lawful duty, obtaining any improper advantage, or
inducing such person to use his or her influence improperly to affect or
influence any act or decision, or otherwise give or accept a financial or other
advantage to any person to induce or reward improper performance by such person
of such person’s relevant function or activity (as such concepts are defined in
applicable Anti-Corruption Laws). Each of the Parties shall ensure that all of
its respective Associates are informed of, and comply with, the obligations
under and restrictions contained in this Section 7.04(a).

 

(b)               Export Laws. Notwithstanding anything to the contrary
contained herein, all obligations of the Parties are subject to prior compliance
with export regulations applicable to each Party and such other related laws and
regulations as may be applicable to each Party, and to obtaining all necessary
approvals required by the applicable government entity. Each Party shall each
use its reasonable efforts to obtain such approvals for its own activities. Each
Party shall cooperate with the other Parties and shall provide assistance to the
other Parties as reasonably necessary to obtain any required approvals.

 

(c)                Governmental Matters. To the extent, if any, that a Party
concludes in good faith that in accordance with applicable laws and regulations
it is required to file or register this Agreement or a notification thereof with
any governmental entity, such Party may do so, and the other Party shall
cooperate in such filing or notification and shall execute all documents
reasonably required in connection therewith, at the expense of the requesting
Party. The Parties shall promptly notify each other as to

 

 -41- 

CONFIDENTIAL



the activities or inquires of any such governmental entity relating to this
Agreement and shall cooperate to respond to any request for further information
therefrom at the expense of the requesting Party.

 

(d)               Health, Safety and Environmental. The Shareholders are
sensitive to the implementation by JVCO of health, safety and environmental
(“HSE”) standards consistent with their own HSE policies and with the
requirements of the Shareholders from their Affiliates regarding HSE matters.
JVCO, specifically the Management Board, is solely responsible for taking all
actions necessary for creating, implementing, monitoring, auditing and improving
its HSE standards. Local plant condition, differing regulatory requirements and
other national, regional and local variations among production facilities make
it essential for safety standards to be determined by local personnel who
understand the uniquely local circumstances, but based always on JVCO’s
commitment to best practices in matters of employee health and safety. The
creation and implementation of any HSE standard by JVCO shall be approved by the
Management Board. No Shareholder or Managing Director designated by a
Shareholder shall have any liability to JVCO or to any other Shareholder or
their Affiliates for the actions of JVCO or the Management Board in connection
with creating, implementing, monitoring, auditing or improving their respective
HSE standards.

 

(e)               Protection of Personal Data. Each Party undertakes (i) to
comply with any applicable legal provisions relating to personal data
protection, and (ii) to take adequate confidentiality and security measures to
ensure that data is kept safe and, in particular, to prevent data from being
altered, corrupted or to prevent unauthorized third parties from accessing the
data. JVCO shall conduct its activities in compliance with any applicable legal
provisions relating to personal data protection.

 

Section 7.05.      Other Covenants.

 

(a)                Non-Solicitation. From and after the date of this Agreement,
each Party shall not (i) solicit, directly or indirectly, any employee of any
other Party or of any of its respective Affiliates who is directly involved in
the business, operations or activities related to JVCO; or (ii) induce or
attempt to induce, directly or indirectly, any such employee to leave the employ
of such other Party or of any of its respective Affiliates; provided, however,
that a Party shall not be precluded from hiring any such employee of such other
Party or its Affiliates (A) if such employee contacts such Party or any of its
Affiliates on his or her own initiative (including if such employee sends an
unsolicited job application to such Party or any of its Affiliates), or (B) if
such employee responds to a general solicitation of employment placed by such
Party or any of its Affiliates, or their respective recruiters and other agents,
by way of general public announcements (including in newspapers, trade journals,
the internet or any similar media) that are not specifically directed at any
employee covered by this Section 7.05(a); provided further, however, that no
such event described in clause (A) or (B) shall be considered a breach of this
Section 7.05(a).

 

 -42- 

CONFIDENTIAL



(b)               Insurance Policies. JVCO shall procure and maintain in effect
policies of insurance with respect to its employees, properties and business in
accordance with good industry practice.

 

(c)                Inventions and Information Agreements. Unless otherwise
determined by the Parties, JVCO shall require all employees, and shall require,
in the case of clause (i), and shall use commercially reasonable means to
require, in the case of clauses (ii), (iii) and (iv), all contractors and
consultants that are not employees of Amyris or TENA USA or any of their
respective Affiliates, now or hereafter employed or otherwise engaged by JVCO to
enter into an agreement (i) requiring each such employee, and each such
contractor and consultant that is not an employee of Amyris or TENA USA or any
of their respective Affiliates, to protect and keep confidential all of the
confidential information, intellectual property used, licensed or owned by, and
trade secrets used, licensed or owned by, any of JVCO and its Affiliates, TENA
USA and its Affiliates or Amyris and its Affiliates, (ii) subject to applicable
law, prohibiting each such employee, and each such contractor and consultant
that is not an employee of Amyris or TENA USA or any of their respective
Affiliates, from competing with JVCO during and for a reasonable time after
their employment or other engagement with JVCO, (iii) prohibiting each such
employee, and each such contractor and consultant that is not an employee of
Amyris or TENA USA or any of their respective Affiliates, during and for a
reasonable time after the end of its employment or other engagement with JVCO
from soliciting the employees, contractors and consultants of JVCO, and
(iv) requiring each such employee, and each such contractor and consultant that
is not an employee of Amyris or TENA USA or any of their respective Affiliates,
to assign all ownership rights in his or her work product, including any
intellectual property rights with respect thereto to JVCO, or to Amyris or TENA
USA, as the case may be, to the maximum extent permitted by applicable law. JVCO
shall enforce any such agreement against any such employee, contractor or
consultant at the request of TENA USA as it relates to TENA USA or its
Affiliates or any of their respective businesses, intellectual property rights
or technologies, and JVCO shall enforce any such agreement against any such
employee, contractor or consultant at the request of Amyris as it relates to
Amyris or its Affiliates or any of their respective businesses, intellectual
property rights or technologies.

 

(d)               Books and Records; Audits. JVCO will prepare and maintain
separate books of accounts for JVCO that shall show a true and accurate record
of all costs and expenses incurred, all charges made, all credits made and
received and all income derived in connection with the operation of JVCO in
accordance with the Accounting Standards consistently applied, and, to the
extent inconsistent therewith, in accordance with this Agreement. Such books of
account, together with the minutes of proceedings of the Management Board and a
certified copy of this Agreement and of the Articles of Association, shall at
all times be maintained at the principal place of business of JVCO and shall be
open to inspection and examination at reasonable times by each Shareholder and
its duly authorized representatives for any purpose reasonably related to such
Shareholder’s interest in JVCO. JVCO will prepare its consolidated unaudited and
audited financial statements in accordance with the Accounting Standards and
shall implement and maintain such appropriate systems, controls and procedures
as are necessary to convert the financial information into that required by the
Accounting

 

 -43- 

CONFIDENTIAL



Standards. JVCO shall (i) keep accurate books and records and ensure that all
payments on behalf of JVCO to Third Parties are supported by written invoices,
and (ii) maintain a system of internal accounting controls sufficient to provide
reasonable assurance that transactions on behalf of JVCO are conducted in
accordance with applicable law (including the U.S. Sarbanes-Oxley Act) and that
assets owned by JVCO are appropriately recorded. The books of account and the
records of JVCO shall be audited as of the end of each Fiscal Year by the
Auditors. Any Shareholder shall have the right to have a private audit of JVCO’s
books and records conducted at reasonable times and after reasonable advance
notice to JVCO for any purpose reasonably related to such Shareholder’s interest
in JVCO. Any such private audit shall be at the expense of the Shareholder
desiring it, and it shall not be paid for out of JVCO funds. No Shareholder
shall have the right to have a private audit of JVCO books and records conducted
more than once in any Fiscal Year.

 

Section 7.06.  Services Agreements. A Shareholder may from time to time provide
services, including as information technology, tax, accounting and other
services, to JVCO pursuant to a written agreement between the Shareholder and
JVCO (each, a “Services Agreement”).

 

Section 7.07.  Secondment. Employees of a Shareholder may from time to time be
seconded to JVCO pursuant to a written agreement between the Shareholder and
JVCO (each, a “Secondment Agreement”).

 

Section 7.08.  Liabilities. Notwithstanding anything to the contrary in this
Agreement, all liabilities and obligations of each Shareholder to JVCO or any
Third Party, if any, shall be several and not joint.

 

Section 7.09.  Transactions Between JVCO and the Shareholders or their
Affiliates. In addition to the approval required pursuant to
Section 3.10(b)(vi), no material transaction between JVCO, on the one hand, and
any Shareholder or its Affiliates or any Amyris Associated Entity, on the other
hand (including the entry into any Services Agreement, Secondment Agreement, or
any termination thereof), shall be entered into or conducted, and no material
terms thereof shall be changed, modified, waived or amended, unless (i) a copy
of the proposed written contract or any such proposed material change or waiver
to it are disclosed to the Management Board reasonably in advance, (ii) upon the
prior written request of any Managing Director, JVCO has provided the Management
Board with information reasonably demonstrating that such written contract or
any such proposed material change or waiver is not less favorable to JVCO than
those that might be obtained at the time from a Person who is not a Shareholder
or any of its Affiliates in an arm’s length transaction, and (iii) it receives
Board Approval.

 

Section 7.10 Enforcement of Rights by JVCO Against the Shareholders or their
Affiliates. Any legal remedy of JVCO in respect of any transaction between JVCO,
on the one hand, and either Amyris or TENA USA or their respective Affiliates or
any Amyris Associated Entity, on the other hand, shall be pursued on behalf of
JVCO by: (1) TENA USA, at its sole cost and expense, in the event of a claim by
or on behalf of JVCO against Amyris, its Affiliates or any Amyris Associated
Entity or (2) Amyris, at its sole cost and expense, in the event of a claim by
or on behalf of JVCO against TENA USA or any of its Affiliates, and JVCO hereby

 

 -44- 

CONFIDENTIAL



grants an irrevocable power of attorney (with full power of substitution) to
Amyris (in the event of a claim by or on behalf of JVCO against TENA USA or any
of its Affiliates), and to TENA USA (in the event of a claim by or on behalf of
JVCO against Amyris, its Affiliates or any Amyris Associated Entity), to pursue
any such legal remedy on behalf of JVCO and in JVCO’s name or otherwise.

 

Article VIII
Right to Acquire Brazil JET Business ASSETS

 

Section 8.01.  Exercise of Right. Subject to the terms and conditions set forth
herein, Amyris hereby grants JVCO the right to acquire the Brazil Jet Business
Assets for the Ground Floor Price and/or the Brazil Jet Commercialization Assets
Fair Market Value, as applicable. In order to exercise this right, JVCO must
first deliver written notice to Amyris, no later than March 1, 2018, that JVCO
wishes to commence the valuation process in preparation of exercising its option
to acquire the Brazil Jet Business Assets. If JVCO does not provide such timely
written notice, then JVCO’s right hereunder shall terminate.

 

If JVCO provides such timely written notice, then Amyris and JVCO will, within
sixty (60) days of JVCO’s written notice, determine the (i) composition of the
Brazil Jet Business Assets and (ii) the Ground Floor Price and/or the Brazil Jet
Commercialization Assets Fair Market Value, as applicable. During this period,
Amyris agrees to provide JVCO with complete and accurate information to allow
JVCO to understand the Brazil Jet Business Assets and to calculate the Ground
Floor Price and/or the Brazil Jet Commercialization Assets Fair Market Value, as
applicable. In addition, Amyris shall provide JVCO and its respective advisors
with reasonable access during normal business hours, upon reasonable notice, to
any assets, properties, contracts, books, records and personnel of the Brazil
Jet Business as they may reasonably request to accomplish such determinations.

 

If JVCO wishes to acquire the Brazil Jet Business Assets, JVCO shall, within
thirty (30) days of the determination of the Ground Floor Price and/or the
Brazil Jet Commercialization Assets Fair Market Value, as applicable, (together,
the “Option Price”) pursuant to this Section 8.01 or Section 8.03, provide
Amyris written notice of its exercise of this right (the “Option Exercise
Notice”).

 

Section 8.02.  Execution of Acquisition Transaction. Within sixty (60) days
following the delivery of the Option Exercise Notice, JVCO shall purchase the
Brazil Jet Business Assets from Amyris. At Amyris’ election, either:

 

(x) TENA USA shall contribute to JVCO an amount of readily available cash equal
to its pro rata share (based on its pro rata ownership of JVCO immediately
preceding the transaction) of the Option Price (the “Cash Option Amount”) and
shall receive a number of Shares equal to the Cash Option Amount divided by the
Share Price, and JVCO will pay Amyris the Cash Option Amount, in readily
available cash, and issue such number of Shares to Amyris as is necessary for
Amyris to maintain its pro rata share ownership of JVCO immediately preceding
the transaction, after taking into account the issuance of Shares to TENA USA in
connection with the transaction; or

 

 -45- 

CONFIDENTIAL



(y) TENA USA shall contribute to JVCO an amount of readily available cash equal
to the Option Price and shall receive a number of Shares equal to the Option
Price divided by the Share Price, and JVCO will pay Amyris the Option Price in
readily available cash.

 

Such purchase shall be effected by such documents as, in the mutual agreement of
JVCO and Amyris, are necessary or appropriate to convey the Brazil Jet Business
Assets; provided, that Amyris shall be required to provide customary
representations or warranties agreed to by the parties for this kind of
transaction including basic representations and warranties regarding its
authority to enter into the sale documentation, the due execution and binding
nature of the sale documentation by Amyris, and that its participation in the
sale will not contravene, or require a consent, waiver or approval pursuant to,
any applicable law or pursuant to any agreement to which it is subject.

 

If the Brazil Jet Business Assets are being acquired by JVCO hereunder, each of
the Parties shall use its reasonable best efforts to take, or cause to be taken,
all appropriate action, and to do, or cause to be done, all things necessary,
proper or advisable under applicable laws to consummate and make effective any
such transfer of the Brazil Jet Business Assets to JVCO, including, without
limitation, using reasonable best efforts to obtain all licenses, permits,
consents, approvals, authorizations, qualifications and orders of the competent
governmental entities. Without limiting the generality of the foregoing, the
Parties shall, when required in order to effect such transfer of the Brazil Jet
Business Assets to JVCO, make all necessary filings, and thereafter make any
other required or appropriate submissions, under any Competition Law and shall
supply as promptly as practicable to the appropriate governmental entity any
additional information and documentary material that may be requested pursuant
to any Competition Law.

 

Section 8.03.  Dispute over Acquisition Price.

 

(a)                Dispute over Ground Floor Price Calculation.

 

If Amyris and JVCO are unable to agree upon the Ground Floor Price within sixty
(60) days of JVCO’s timely written notice to acquire the Brazil Jet Business
Assets, then either Amyris or JVCO may submit all matters that remain in dispute
with respect to the determination of the Ground Floor Price to a mutually agreed
independent qualified, recognized appraiser of international standing (such as,
by way of example only, the valuation group of an international accounting firm
or a global investment bank) with substantial experience in valuing assets
similar to that of the Brazil Jet Business Assets (an “Appraiser”) or a “Big
Four” accounting firm (such Appraiser or accounting firm, the “Independent
Accounting Firm”). Within sixty (60) days after such firm’s selection, the
Independent Accounting Firm shall make a final determination, binding on the
Parties, of the appropriate amount of each disputed item submitted to the
Independent Accounting Firm.

 

With respect to each disputed item, such determination, if not in accordance
with the position of either Amyris or JVCO, shall not be in excess of the
higher, nor less than the lower, of the amounts advocated by them with respect
to such disputed item. The cost of the Independent Accounting Firm’s review and
determination shall be borne in the same proportion as the aggregate amount of
the disputed items that is unsuccessfully disputed by each (as determined by

 

 -46- 

CONFIDENTIAL



the Independent Accounting Firm) bears to the total amount of disputed items
submitted to the Independent Accounting Firm.

 

During the review by the Independent Accounting Firm, Amyris and its accountants
will make available to the Independent Accounting Firm such information, books
and records and work papers, as may be reasonably required by the Independent
Accounting Firm to fulfill its obligations under this Subsection (a); provided,
however, that the external auditors of Amyris shall not be obligated to make any
work papers available to the Independent Accounting Firm except in accordance
with such auditors’ normal disclosure procedures and then only after such
Independent Accounting Firm has signed a customary agreement relating to such
access to work papers in form and substance reasonably acceptable to such
auditors.

 

(b)               Dispute over Brazil Jet Commercialization Assets Fair Market
Value. If Amyris and JVCO are unable to reach a mutual determination of the
Brazil Jet Commercialization Assets Fair Market Value within sixty (60) days of
JVCO’s timely written notice to acquire the Brazil Jet Business Assets, then
each of Amyris and JVCO shall promptly engage (at its own expense) an Appraiser,
and each such Appraiser shall deliver a written opinion as to its determination
of the Brazil Jet Commercialization Assets Fair Market Value (each, an
“Appraiser’s Report”) to each of Amyris and JVCO concurrently within twenty (20)
Business Days of its engagement (the “Report Period”).

 

If the Brazil Jet Commercialization Assets Fair Market Value determined by an
Appraiser is presented in such Appraiser’s Report as a range of values, then the
Brazil Jet Commercialization Assets Fair Market Value for purposes of such
Appraiser’s Report shall be deemed to be the arithmetic average of such range.
If only one Appraiser timely delivers its Appraiser’s Report, the value
determined by such Appraiser shall be deemed to be the Brazil Jet
Commercialization Assets Fair Market Value for purposes hereof. If both of the
Appraisers timely deliver an Appraiser’s Report and if the difference between
the values submitted by each Appraiser equals 10% or less of the higher value,
then the Brazil Jet Commercialization Assets Fair Market Value for purposes
hereof shall be deemed to be the arithmetic average of the values submitted by
such Appraisers. If the difference between the two values is greater than 10% of
the higher value, then Amyris and JVCO shall negotiate in good faith for a
period of five Business Days from the expiration of the Report Period to try to
determine the Brazil Jet Commercialization Assets Fair Market Value.

 

If, during such period, Amyris and JVCO cannot agree on the Brazil Jet
Commercialization Assets Fair Market Value, then they shall jointly select a
third Appraiser that has not been engaged by either Amyris or any of its
Affiliates or TENA USA or any of its Affiliates (but only with respect to
matters involving the New Energies business of TENA USA’s ultimate parent
holding company and any other entity then operating what is currently the New
Energies business) in any capacity during the six (6) months preceding such
date. Such third Appraiser shall be required to choose only one of the two
previously-submitted values as the Brazil Jet Commercialization Assets Fair
Market Value and shall not be authorized to determine a new, third value. If
Amyris and JVCO cannot agree on the third Appraiser, then their respective
Appraisers shall together be instructed to select as the third Appraiser an
Appraiser that has not been engaged by either Amyris or any of its Affiliates or
TENA USA or any of its Affiliates (but only with respect to matters involving
the New Energies business of TENA USA’s ultimate

 

 -47- 

CONFIDENTIAL



parent holding company and any other entity then operating what is currently the
New Energies business) in any capacity during the six (6) month period preceding
such date.

 

Neither Amyris nor JVCO (or any Affiliate or representative of either Amyris or
JVCO) shall communicate unilaterally with the third Appraiser. The third
Appraiser will be instructed to deliver to Amyris and JVCO concurrently, within
fifteen (15) Business Days of its engagement, an Appraiser’s Report selecting
which of the two values submitted by the original two Appraiser s better
approximates the Brazil Jet Commercialization Assets Fair Market Value. The
value chosen by the third Appraiser shall then be deemed to be the Brazil Jet
Commercialization Assets Fair Market Value and will be non-appealable, final and
binding on the parties for purposes hereof. Amyris and JVCO covenant to provide
the Appraisers with complete and accurate information to allow the Appraisers to
accurately and independently estimate the Brazil Jet Commercialization Assets
Fair Market Value. The Appraisers shall, in determining the Brazil Jet
Commercialization Assets Fair Market Value, consider all material information
resulting from such diligence and access, subject to the definition of “Brazil
Jet Commercialization Assets Fair Market Value” set forth herein. Each of Amyris
and JVCO shall bear the fees and expenses of its Appraiser, and they shall split
equally the fees and expenses of the third Appraiser. Each party shall use its
respective reasonable efforts to assist in the determination of the Brazil Jet
Commercialization Assets Fair Market Value, including providing any information
reasonably required for such purpose.

 

Article IX
AMYRIS CHANGE OF CONTROL

 

Section 9.01.  Change of Control Option.

 

(a)                In the event of an Amyris Change of Control (Amyris (together
with its Affiliates), the “COC Party” and the Shareholder (together with its
Affiliates) not undergoing the change of control, the “Non-COC Party”), the
Non-COC Party shall have the right, exercisable during the period beginning on
the date of the first public announcement of a transaction that, if consummated,
would result in an Amyris Change of Control and ending on the 60th day
thereafter, to purchase, contingent on the consummation of such Amyris Change of
Control, all Shares held by the COC Party (and any of its Affiliates and
Permitted Transferees) at the Fair Value of such Shares.

 

(b)               The closing of the transaction contemplated by
Section 9.01(a) shall take place at the principal executive offices of JVCO on
the later to occur of (x) the consummation of such Amyris Change of Control and
(y) the 30th day after the final determination of the Fair Value of the Shares
held by the COC Party (and any of its Affiliates and Permitted Transferees)
(which closing date may be extended solely to receive any consent of any
governmental authority that may be required pursuant to the requirements of any
Competition Law in connection with such sale of Shares to the Non-COC Party). At
such closing, (i) the Non-COC Party shall deliver to the COC Party the
appropriate cash consideration by wire transfer of immediately available funds
and (ii) the COC-Party shall transfer the Shares (which shall be free and clear
of Liens, defects and other adverse interests (other than as provided for in
this Agreement)) held by the COC Party (and any of its Affiliates and Permitted
Transferees) to the Non-COC Party.

 

 -48- 

CONFIDENTIAL



Concurrent with the payment of the appropriate cash consideration, the Non-COC
Party shall, or shall cause JVCO to, repay in full all principal and accrued and
unpaid interest on all Shareholder loans provided by the COC Party (and any of
its Affiliates and Permitted Transferees), and shall cause the several
guarantees by the COC Party (and its ultimate parent entity, if applicable) and
any pledge of the Shares beneficially owned, directly or indirectly, by such COC
Party (and its Affiliates and Permitted Transferees) securing such guarantees to
be released in full. Any transfer pursuant to this Section 9.01 shall be made
without any representations, warranties, covenants or indemnities; provided,
however, that the COC Party shall be deemed to have represented that (i) the
transfer has been duly authorized by it; (ii) it has the capacity, power and
authority to transfer such Shares; and (iii) the Non-COC Party shall obtain good
and valid title to such Shares, free and clear of any Liens, defects and other
adverse interests (other than as provided for in this Agreement).

 

Section 9.02.  Certain Consequences of an Amyris Change of Control. In addition
to the rights provided to TENA USA pursuant to Section 9.01, (a) upon the public
announcement of a transaction approved by the Amyris board of directors that, if
consummated, would result in an Amyris Change of Control, all of TENA USA’s
obligations pursuant to Section 4.02 shall be suspended, provided, however, that
if such announced change of control transaction is terminated, such suspended
obligations will resume promptly following such termination; (b) upon the
consummation of an Amyris Change of Control of Amyris, all of TENA USA’s
obligations pursuant to Section 4.02 shall be immediately terminated; and (c) if
the Amyris Change of Control also (i) constitutes an F-1 Change of Control (as
defined in the Collaboration Agreement) or (ii) does not receive the approval of
at least two-thirds of the members of the board of directors of Amyris, then any
amounts owed by JVCO to TENA USA (including any Carry or loans by TENA USA or
any of its Affiliates) shall become immediately due and payable by JVCO.

 

Section 9.03.  Exemption from Transfer Restrictions. Notwithstanding anything to
the contrary in this Agreement, a Transfer pursuant to this Article IX shall not
be subject to Article VI.

 

Article X
REPRESENTATIONS AND WARRANTIES

 

Section 10.01.                      Representations and Warranties of the
Shareholders. TENA USA and Amyris each severally and not jointly hereby makes
the following representations and warranties to JVCO as of the date hereof:

 

(a)                Organization. It is a company duly organized, validly
existing and in good standing under the laws of the jurisdiction in which it is
organized. It has all requisite corporate power and authority to own its
respective properties and to carry on its respective business as conducted as of
the date of this Agreement and as proposed to be conducted. It is duly licensed
or qualified to transact business and is in good standing in each jurisdiction
wherein the character of the property owned or leased, or the nature of the
activities conducted, make such licensing or qualification necessary, except
where the failure to be so licensed or qualified would not have a material
adverse effect on its

 

 -49- 

CONFIDENTIAL



business or properties. It has the requisite power and authority to execute,
deliver and perform its obligations under this Agreement and the agreements
contemplated by this Agreement and to own its Shares.

 

(b)               Authorization and Enforceability. All corporate action on the
part of it, its officers, directors and stockholders necessary for the
authorization, execution and delivery of this Agreement (other than any
documents related to Carry), and the performance of all obligations hereunder
and thereunder, have been taken. This Agreement has been duly executed and
delivered by it and (assuming due authorization, execution and delivery by the
other Parties signatory hereto) this Agreement constitutes, valid and legally
binding obligations of it and its Affiliates, if applicable, enforceable against
it and its Affiliates, if applicable, in accordance with their respective terms
except to the extent that (i) such enforcement may be subject to bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to creditor’s rights generally and (ii) the remedy of specific
performance or injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought.

 

(c)                No Conflict. The execution, delivery and performance of this
Agreement (with or without the giving of notice, the lapse of time or both), and
the consummation of the transactions contemplated hereby, (i) do not require the
consent of any third party; (ii) do not conflict with, result in a breach of, or
constitute a default under, its organizational documents or any other material
contract or agreement to which it is a party or by which it may be bound or
affected; and (iii) do not violate in any material respect any provision of
applicable law or any order, injunction, judgment or decree of any government
entity by which it may be bound, or require any regulatory filings or other
actions to comply with the requirements of applicable law, except to the extent
that it is required to file any notification pursuant to applicable Competition
Laws. It is not a party to, nor is it bound by, any agreement or commitment that
prohibits the execution and delivery of this Agreement.

 

(d)               No Insolvency. No insolvency proceedings of any character,
including bankruptcy, receivership, reorganization, composition or arrangement
with creditors, voluntary or involuntary, affecting it are pending or
threatened, and it has not made any assignment for the benefit of creditors or
taken any action in contemplation of, or which would constitute the basis for,
the institution of such insolvency proceedings.

 

(e)                Absence of Claims and Violations. There is no action, suit,
proceeding or investigation pending or threatened against it which questions the
validity of this Agreement or the agreements contemplated by this Agreement. It
is not in violation of any applicable law in respect of the conduct of its
business or the ownership of its properties which violation would have a
material adverse effect on its business or the ownership of its properties, and
it shall undertake its obligations hereunder in accordance in all material
respects with applicable law.

 

(f)                The representations and warranties of each Party in this
Section 10.01 shall survive for a period of 24 months following the date hereof.

 

 -50- 

CONFIDENTIAL



Section 10.02.                      Indemnification. Each Party (the
“Indemnifying Party”) shall indemnify, defend and hold harmless the other Party,
its shareholders, directors, officers, employees, representatives, Affiliates,
agents, contractors and their respective directors, officers and employees
(collectively the “Indemnified Party”), from and against all Claims made against
or suffered by any Indemnified Party that arise from any misrepresentation,
breach of warranty or non-fulfillment of any covenant, undertaking or agreement
on the part of the Indemnifying Party in connection with this Agreement.

 

Article XI
TERM OF AGREEMENT

 

Section 11.01.  Duration. This Agreement shall continue in full force and effect
without limit in time until the earlier of:

 

(a)                the Parties agreeing in writing to terminate it;

 

(b)               the date on which all of the Shares, to the extent remaining
in issue, are owned by one Shareholder; and

 

(c)                an effective unanimous written resolution of Shareholders is
passed or a binding judicial order of a court of competent jurisdiction is made
for the winding-up of JVCO,

 

provided that this Agreement shall cease to have effect as regards any
Shareholder who ceases to hold any Shares, save for Articles I (Definitions),
VIII (Right to Acquire Brazil Jet Business Assets), and XI (Term of Agreement)
and Sections 7.03 (Confidential Information), 7.05(a) (Non-Solicitation),
7.05(c) (Inventions and Information Agreements), 7.08 (Liabilities), 7.10
(Enforcement of Rights by JVCO Against the Shareholders or their Affiliates),
10.02 (Indemnification), 13.01 (Conflict), and 13.04 (Expenses) through 13.17
(Cumulative Rights), which shall continue in force after termination generally
or in relation to any such Shareholder.

 

Section 11.02 Effects of Termination. Termination of this Agreement shall be
without prejudice to any liability or obligation in respect of any matters,
undertakings or conditions that shall not have been observed or performed by the
relevant Party prior to such termination.

 

Article XII
TAX MATTERS

 

Section 12.01.                      [reserved] 

 

Article XIII
GENERAL PROVISIONS

 

Section 13.01.                      Conflict. In the event that any provision of
this Agreement conflicts with or is inconsistent with any provision of the
Articles of Association, to the extent permitted by applicable law, the terms of
this Agreement shall control and prevail in all respects over the Articles of
Association, and each Shareholder shall, and shall cause its Affiliates to, vote
all Shares now or hereafter controlled, owned or held beneficially or of record
thereby, at each

 

 -51- 

CONFIDENTIAL



annual or extraordinary general meeting of Shareholders of JVCO, in favor of,
and take all actions by written resolution in lieu of any such meeting, and take
all other reasonable actions, as are necessary to ensure that at all times the
Articles of Association do not impair, limit, restrict, prevent, or otherwise
adversely affect any provision of this Agreement.

 

Section 13.02.                      Further Action. Each Party shall, and shall
cause its Affiliates to, (i) vote or cause to be voted all Shares now or
hereafter controlled, owned or held beneficially or of record by them, at each
annual or extraordinary general meeting of Shareholders of JVCO, in favor of,
and take all actions by written resolution in lieu of any such meeting, and
cause its directors to vote for and take all actions by written resolution (or
replace such directors with designees who will vote for and take all action by
written consent), to effect the matters contemplated by this Agreement and shall
waive all right to object to or dissent with respect to, or otherwise prevent,
the foregoing; and (ii) execute and deliver such instruments, documents and
other papers, give such written assurances, give such written consents
(including any that may be required under the Articles of Association and do, or
cause to be done, all things otherwise necessary, proper or advisable under
applicable law, and otherwise cooperate with each other, in each case as may be
required or reasonably requested by any other Party in order to cause, evidence,
reflect, consummate and make effective any and all of the matters contemplated
by this Agreement.

 

Section 13.03.                      Indemnities.

 

(a)                The Articles of Association shall at all times provide that
to the maximum extent permitted by applicable law, JVCO shall indemnify, defend
and hold harmless any person who was or is a party or is threatened to be made a
party to any threatened, pending or completed claim, action, charge, lawsuit,
litigation or other similar formal legal proceeding brought by or before any
governmental entity, arbitrator, mediator or other tribunal, whether civil,
criminal, administrative or investigative (an “Action”) (other than a claim,
action, charge, lawsuit, litigation or other similar formal legal proceeding by
or in the right of JVCO), by reason of the fact that he or she is or was a
Managing Director or Officer of JVCO (any such person, a “Covered Person”),
against all costs, fees and expenses (including attorneys’ fees and
investigation expenses), judgments, fines, losses, claims, damages, liabilities
and amounts paid in settlement or compromise in connection with any Action
(“Losses”) if he or she acted in good faith and in a manner that he or she
reasonably believed to be in, or not opposed to, the best interests of JVCO,
and, with respect to any criminal action or proceeding, had no reasonable cause
to believe that his or her conduct was unlawful. The termination of any Action
by judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent shall not, of itself, create a presumption that the person
seeking indemnification did not act in good faith and in a manner that he or she
reasonably believed to be in, or not opposed to, the best interests of JVCO,
and, with respect to any criminal action or proceeding, had reasonable cause to
believe that his or her conduct was unlawful.

 

(b)               The Articles of Association shall at all times provide that to
the maximum extent permitted by applicable law, JVCO shall indemnify, defend and
hold harmless any Covered Person who was or is a party or is threatened to be
made a party to

 

 -52- 

CONFIDENTIAL



any threatened, pending or completed Action by or in the right of JVCO to
procure a judgment in its favor by reason of the fact that he or she is or was a
Managing Director or Officer of JVCO, against all Losses if he or she acted in
good faith and in a manner that he or she reasonably believed to be in, or not
opposed to, the best interests of JVCO; provided, however, that no such
indemnification shall be made in respect of any Action as to which such person
shall have been adjudged to be liable to JVCO except, and then only to the
extent that, the court in which such Action was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances, such person is fairly and reasonably entitled to indemnification
for such Losses that such court shall deem proper.

 

(c)                The Articles of Association shall at all times provide that
to the extent that a Covered Person has been successful on the merits or
otherwise in defense of any Action referred to in Section 13.03(a) or
Section 13.03(b), he or she shall be indemnified, defended and held harmless
against all Losses incurred by him or her in connection therewith to the maximum
extent permitted by applicable law.

 

(d)               Fees and expenses (including attorneys’ fees and investigation
costs) incurred by a Covered Person in defending an Action shall be paid by JVCO
in advance of the final disposition of such Action upon receipt of an
undertaking by or on behalf of such Covered Person to repay such amount if it
shall ultimately be determined that he or she is not entitled to be indemnified
by JVCO. Fees and expenses (including attorneys’ fees and investigation costs)
incurred by other employees and agents may be so paid upon such terms and
conditions, if any, as the Management Board deems appropriate.

 

(e)                Subject to applicable law, at the request of a Covered
Person, JVCO will promptly enter into an indemnification agreement with such
Covered Person on customary terms and conditions covering such Covered Person.

 

(f)                The indemnification and advancement of expenses provided by,
or granted pursuant to, this Section 13.03 shall not be deemed to be exclusive
of any other rights to which those seeking indemnification or advancement of
expenses may be entitled pursuant to applicable law, agreement, determination of
the Management Board or otherwise, both as to action in an official capacity and
as to action in another capacity while holding such office.

 

(g)               The indemnification and advancement of expenses provided by,
or granted pursuant to, this Section 13.03 shall, unless otherwise provided when
authorized or ratified, continue as to a Covered Person who has ceased to be a
Managing Director or Officer of JVCO and shall inure to the benefit of the
heirs, executors and administrators of such person.

 

Section 13.04.                      Expenses. Except as otherwise specified in
this Agreement, all costs and expenses, including fees and disbursements of
counsel, financial advisors and accountants, incurred in connection with this
Agreement and the transactions contemplated by this Agreement shall be paid by
the Party incurring such costs and expenses.

 

 -53- 

CONFIDENTIAL



Section 13.05.                      Notices. All notices, requests, claims,
demands and other communications hereunder shall be in writing and shall be
given or made (and shall be deemed to have been duly given or made upon receipt)
(i) upon delivery in person or by pre-paid internally-recognized overnight or
second-day courier service, or (ii) by fax (with a written or electronic
confirmation of delivery), in each case to the respective Parties at the
following addresses and fax numbers (or at such other address or fax number for
a Party as shall be specified in a notice given in accordance with this
Section 13.05). Notices, requests, claims, demands and other communications
hereunder are deemed delivered when actually delivered to, or delivery is
refused at, the applicable address.

 



  (a)  if to TENA USA to:         TOTAL ENERGIES NOUVELLES ACTIVITES USA   24,
cours Michelet   92800 Courbevoie   France   Attn:  President   Fax. No.:      
    with a copy (which shall not constitute notice) to:         Legal Department
  Total Energies Nouvelles   24, cours Michelet   92800 Courbevoie   France  
Attn:  Department Head   Fax. No.:           (b)  if to Amyris to:        
Amyris, Inc.   5885 Hollis Street, Suite 100   Emeryville, CA 94608   United
States of America   Attn:     Fax. No.:  General Counsel         (c) if to JVCO
(with a copy (which shall not constitute notice) to each of TENA USA and Amyris)
to:         Total Amyris BioSolutions B.V.   Debussylaan 24   1082 MD Amsterdam
  The Netherlands



 

Section 13.06.                      Public Announcements. No Party shall make,
or cause to be made, any press release or public announcement in respect of this
Agreement or the transactions

 

 -54- 

CONFIDENTIAL



contemplated by this Agreement, or otherwise communicate with respect thereto,
with the public or any news media without the prior written consent of each
Shareholder, other than as required by applicable law or regulation. The Parties
shall cooperate as to the timing and contents of any such press release or
public announcement.

 

Section 13.07.                      Severability. If any term or other provision
of this Agreement is invalid, illegal or incapable of being enforced by any
applicable law or public policy, all other terms and provisions of this
Agreement shall nevertheless remain in full force and effect to the fullest
extent permitted by law. Upon determination that any term or other provision is
invalid, illegal or incapable of being enforced, the Parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in a reasonably acceptable manner.

 

Section 13.08.                      Entire Agreement. This Agreement, together
with the Amyris License Agreement and the Collaboration Agreement, constitutes
the entire agreement of the Parties with respect to the subject matter hereof
and supersedes all prior agreements and undertakings, both written and oral,
among the Parties with respect to the subject matter hereof. No warranty,
representation, inducement, promise, understanding or condition not set forth or
referred to in this Agreement has been made or relied upon by any Party with
respect to the subject matter of this Agreement.

 

Section 13.09.                      Assignment. This Agreement may not be
assigned without the express written consent of each Shareholder; provided,
however, that any Shareholder may assign its rights and obligations pursuant to
this Agreement to any of its Affiliates, and shall assign its rights and
obligations pursuant to this Agreement to any Permitted Transferee in connection
with any Transfer of Shares to such Permitted Transferee, without the written
consent of the other Shareholders (so long as the assignor remains primarily
liable for the obligations so assigned and such assignment does not act as a
novation thereof).

 

Section 13.10.                      Third Party Beneficiaries. Except with
respect to the rights granted to Covered Persons pursuant to Section 13.03, this
Agreement shall be binding upon and inure solely to the benefit of the Parties
and their permitted assigns and nothing herein, express or implied, is intended
to or shall confer upon any other Person (including any employee or prospective
employee of the Shareholders or of JVCO) any legal or equitable right, benefit
or remedy of any nature whatsoever pursuant to or by reason of this Agreement.
Notwithstanding the foregoing, it is agreed that the Covered Persons are
intended third party beneficiaries of Section 13.03 of this Agreement and shall
have the right to enforce Section 13.03 of this Agreement as if a party hereto.

 

Section 13.11.                      Amendment and Waiver.

 

(a)                This Agreement may not be amended except by an instrument in
writing signed by, or on behalf of, JVCO and each Shareholder.

 

(b)               Any Party may (i) extend the time for the performance of any
of the obligations or other acts of any other Party, (ii) waive any inaccuracies
in the representations and warranties of any other Party contained herein or in
any document

 

 -55- 

CONFIDENTIAL



delivered by any other Party pursuant hereto, or (iii) waive compliance with any
of the agreements or conditions of any other Party contained herein. Any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed by the Parties to be bound thereby. Any waiver of any term or condition
shall not be construed as a waiver of any subsequent breach or a subsequent
waiver of the same term or condition, or a waiver of any other term or
condition, of this Agreement. The failure of any Party to assert any of its
rights hereunder shall not constitute a waiver of any of such rights. Any
extension of time or other indulgence granted to a Party hereunder shall not
otherwise alter or affect any power, remedy or right of any other Party or the
obligations of the Party to whom such extension or indulgence is granted.

 

Section 13.12.                      Governing Law. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York, without reference to provisions related to conflicts of laws.

 

Section 13.13.                      Dispute Resolution.

 

(a)                General. Except for a dispute related to the inability to
agree on the Option Price leading to the application of Section 8.03, any
dispute, controversy or claim (a “Dispute”) arising out of or relating to this
Agreement or the Articles of Association (including the application,
interpretation or any alleged breach hereunder or thereunder) will be resolved
in accordance with the procedures specified in this Section 13.13. The Parties
intend that these provisions will be valid, binding, enforceable, irrevocable
and will survive any termination of this Agreement and shall be the sole and
exclusive set of procedures for the resolution of any Dispute.

 

(b)               Escalation.

 

(i)                 If there is a Dispute, such Dispute shall be referred to the
Lead Directors of Amyris and TENA USA for further discussion and resolution. The
Lead Directors shall as soon as practicable meet and attempt in good faith to
resolve the Dispute and reach agreement on behalf of the Parties. The Lead
Directors may obtain the advice of other employees or consultants as they deem
necessary or advisable in connection with such good faith efforts. If the Lead
Directors cannot reach agreement as to any matter referred to it pursuant to
this Section 13.13(b) within thirty (30) days, the Dispute shall be referred to
the Executive Officers pursuant to clause (b)(ii).

 

(ii)               Except as provided in Section 13.13(d), the Executive
Officers shall attempt in good faith to resolve any Dispute referred to it
pursuant to Section 13.13(b)(i) within twenty (20) days after such referral by
meeting (either in person or by video teleconference, unless otherwise mutually
agreed by the Parties) at a mutually acceptable time, and thereafter as often as
they reasonably deem necessary, to exchange relevant information and to attempt
to resolve the Dispute. If the Dispute has not been resolved within 20 days
after such referral, either Party shall have the right to initiate arbitration
pursuant to Section 13.13(c) for purposes of having the Dispute and any related
Disputes resolved. If an Executive Officer intends to be accompanied at a
meeting by an attorney, the other Executive Officer shall be given at least two
Business Days’ notice of such intention and may also be

 

 -56- 

CONFIDENTIAL



accompanied by an attorney. All negotiations conducted pursuant to this
Section 13.13(b), and all documents and information exchanged by the Parties in
furtherance of such negotiations, (i) are the Confidential Information of the
Parties, (ii) shall be treated as evidence of compromise and settlement for
purposes of the United States Federal Rules of Evidence and any other applicable
state or national rules of evidence or procedure, and (iii) shall be
inadmissible in any arbitration conducted pursuant to Section 13.13(c) or other
proceeding with respect to a Dispute.

 

(c)                Arbitration.

 

(i)                 All Disputes shall be finally settled under the Rules of
Arbitration of the International Chamber of Commerce (the “ICC Rules”) by an
arbitration tribunal appointed in accordance with the said ICC Rules as modified
hereby.

 

(ii)               There shall be three arbitrators, one selected by the
initiating Party in the request for arbitration, the second selected by mutual
agreement of the other Parties within 20 days of the delivery of the request for
arbitration, and the third (who shall act as chairperson of the arbitration
tribunal) selected by the two Party-appointed arbitrators within 20 days of the
selection of the second arbitrator. In the event that the respondent fails to
select an arbitrator, or if the two Party-appointed arbitrators are unable or
fail to agree upon the third arbitrator, the International Court of Arbitration
of the International Chamber of Commerce shall designate the remaining
arbitrator(s) required to comprise the tribunal. The claimant in the arbitration
shall provide a copy of the request for arbitration to the respondent at the
time such request is submitted to the Secretariat of the International Chamber
of Commerce.

 

(iii)             Each arbitrator chosen pursuant to this Section 13.13(c) shall
speak, read, and write English fluently and shall be either (A) a practicing
lawyer who has specialized in business litigation with at least 25 years of
experience in a law firm of over 50 lawyers or (B) a retired judge of a court of
general jurisdiction in New York, New York.

 

(iv)             The place of arbitration shall be New York, New York. The
language of the arbitral proceedings and of all submissions and written evidence
shall be English; provided, however, that a Party, at its expense, may provide
for translation or simultaneous interpretation into a language other than
English.

 

(v)               The arbitrators shall issue an award within nine months of the
submission of the request for arbitration of any Dispute. This time limit may be
extended by agreement of the Parties or by the tribunal if necessary.

 

(vi)             It is expressly understood and agreed by the Parties that the
rulings and award of the tribunal shall be conclusive and binding on the
Parties, their successors and permitted assigns. Judgment on the award rendered
by the tribunal may be entered in any court having jurisdiction thereof.

 

(vii)           Each Party shall bear its own costs and expenses and attorneys’
fees, and the Party that does not prevail in the arbitration proceeding shall
pay the arbitrator’s fees and any administrative fees of arbitration. All
proceedings and decisions of the tribunal shall be deemed Confidential
Information of each of the Parties.

 

 -57- 

CONFIDENTIAL



(d)               Temporary or Preliminary Injunctive Relief. Notwithstanding
the Parties’ agreement to submit all Disputes to final and binding arbitration
pursuant to Section 13.13(c), the Parties shall have the right to seek and
obtain temporary or preliminary injunctive relief in any court of competent
jurisdiction. Such courts shall have authority to, among other things, grant
temporary or provisional injunctive relief (with such relief effective until the
arbitrators have rendered similar relief or a final award) in order to protect
any Party’s rights pursuant to this Agreement. Regardless of the Parties’
agreement in this Section 13.13, the Parties shall also have the right to have
recourse to, and shall be bound by the pre-arbitral referee procedure of, the
International Chamber of Commerce in accordance with its Rules for a
Pre-Arbitral Referee Procedure.

 

Section 13.14.                      Counterparts. This Agreement and any
amendments hereto may be executed in one or more counterparts, all of which
shall be considered one and the same agreement and shall become effective when
one or more counterparts have been signed by each of the Parties and delivered
to the other Parties, it being understood that all Parties need not sign the
same counterpart. Any such counterpart, to the extent delivered by fax or .pdf,
.tif, .gif, .jpg or similar attachment to electronic mail (any such delivery, an
“Electronic Delivery”), shall be treated in all manner and respects as an
original executed counterpart and shall be considered to have the same binding
legal effect as if it were the original signed version thereof delivered in
person. No Party shall raise the use of Electronic Delivery to deliver a
signature, or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of Electronic Delivery, as a defense
to the formation of a contract, and each Party forever waives any such defense,
except to the extent such defense relates to lack of authenticity.

 

Section 13.15.                      Specific Performance. The Parties agree that
irreparable damage would occur in the event any provision of this Agreement were
not performed in accordance with the terms hereof and that the Parties shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or equity, without the necessity of demonstration of the
inadequacy of monetary damages.

 

Section 13.16.                      Relationship. This Agreement establishes
among the Parties an independent relationship. The Parties intend that no
partnership or joint venture is created hereby, that no Party will be a partner
or joint venturer of any other Party for any purposes, and that this Agreement
will not be construed to the contrary, and the Parties will not hold themselves
out as being in any such arrangement.

 

Section 13.17.                      Cumulative Rights. Except as otherwise
provided in this Agreement, all of the rights and remedies expressly provided to
a Party pursuant to this Agreement shall be deemed cumulative, and in addition,
to any and all other rights and remedies available to such Party under
applicable law, in equity, or by contract.

 

[Signature page follows.]

 

 

 

 

 



 -58- 

CONFIDENTIAL

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above by their respective duly authorized officers.

 



  TOTAL ENERGIES NOUVELLES ACTIVITES USA                   By: /s/ B. Clement  
    Name: B. Clement       Title: President             AMYRIS, INC.            
        By:         Name:       Title:             TOTAL AMYRIS BIOSOLUTIONS
B.V.                   By: /s/ Otero del Val       Name: Otero del Val      
Title: Director             By: /s/ Philippe Marchand       Name: Philippe
Marchand     Title: Director             By: /s/ Xavier de Maupeou       Name:
Xavier de Maupeou     Title: Managing Director  



 

 



[Signature Page to Shareholders’ Agreement]

CONFIDENTIAL

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above by their respective duly authorized officers.

 



  TOTAL ENERGIES NOUVELLES ACTIVITES USA                   By:         Name:    
  Title:             AMYRIS, INC.                     By: /s/ Nicholas Khadder  
    Name: Nicholas Khadder       Title: General Counsel & Corp Secretary        
  TOTAL AMYRIS BIOSOLUTIONS B.V.                   By:         Name:      
Title:             By:         Name:       Title:             By:         Name:
      Title:  



 

 

 



 



[Signature Page to Shareholders’ Agreement]

CONFIDENTIAL

 

SCHEDULE 3.02(a)

MANAGING DIRECTORS

 

Amyris Directors
James Iacoponi (Lead Director)
John Melo


 

 

TENA USA Directors
Jean-Marc Otero del Val (Chief Executive Officer, chairperson and Lead Director)
Xavier de Maupeou (Chief Financial Officer)
Philippe Marchand
Rémi Bourgeois

